EXHIBIT 10.4

PLEDGE AND SECURITY AGREEMENT




THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of February 8,
2016 by A.M. CASTLE & CO., a corporation organized under the laws of the State
of Maryland (the “Company”), and the subsidiaries of the Company listed on the
signature pages hereof as grantors (collectively, together with the Company, the
“Grantors” and each one a “Grantor”), whose principal place of business and
chief executive office (as those terms are used in the Uniform Commercial Code
of the State of New York (the “New York UCC”)) are set forth beneath the
corresponding signature for each such Grantor on the signature pages hereto, in
favor of U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but as
collateral agent (in such capacity “Collateral Agent”), for the benefit of the
Secured Parties, as hereinafter defined. The Grantors hereby agree with
Collateral Agent as follows:


1.    Definitions.


(a) Except as specifically defined in this Agreement, (i) capitalized terms used
but not defined in this Agreement that are defined in the Indenture shall have
their respective meanings ascribed to them in the Indenture, and the principles
of construction and interpretation provided in Section 1.04 of the Indenture
shall be incorporated herein by reference and (ii) all terms used herein and
defined in the New York UCC, including the terms accessions, account debtor,
certificated security, chattel paper, clearing corporation, commercial tort
claim, deposit account, document, electronic chattel paper, equipment, financial
asset, fixtures, goods, inventory, instrument, investment property,
letter-of-credit rights, payment intangibles, proceeds, securities accounts,
securities intermediary, security, security entitlement, software, supporting
obligations, tangible chattel paper and uncertificated security, shall have the
meaning given therein unless otherwise defined herein or unless the context
provides otherwise.


(b) As used in this Agreement, the following terms shall have the meanings
indicated below:


“Accounts” shall mean and include as to each Grantor, all of such Grantor’s
“accounts” as defined in the UCC, whether now owned or hereafter acquired
including, without limitation all present and future rights of such Grantor to
payment of a monetary obligation, whether or not earned by performance, which is
not evidenced by chattel paper or an instrument, (i) for property that has been
or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for
services rendered or to be rendered, (iii) for a secondary obligation incurred
or to be incurred, or (iv) arising out of the use of a credit or charge card or
information contained on or for use with any such card.


“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such



EX-140-

--------------------------------------------------------------------------------



capital stock or other equity interests and/or cash based on the value of such
capital stock or other equity interest).


“Collateral” shall mean all tangible and intangible property of each Grantor,
all personal and real property of each Grantor, all movable and immovable
property of each Grantor, in each case whether now owned or hereafter acquired
and wherever located, including, but not limited to, the following of each
Grantor:


(a)    all Accounts and other Receivables;


(b)    all certificated and uncertificated securities;


(c)    all chattel paper, including electronic chattel paper;


(d)
all Computer Hardware and Software and all rights with respect thereto,
including, any and all licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, supporting information, improvement
rights, renewal rights and indemnifications, and any substitutions,
replacements, additions or model conversions of any of the foregoing;



(e)    all Contract Rights;


(f)
all commercial tort claims, (including, without limitation any commercial tort
claims from time to time described on Schedule 3 (as such Schedule 3 may from
time to time be updated));



(g)    all deposit accounts;


(h)    all documents;


(i)    all financial assets;


(j)    all General Intangibles, including payment intangibles and software;


(k)
all goods (including all Equipment and Inventory), and all embedded software,
accessions, additions, attachments, improvements, substitutions and replacements
thereto and therefor;



(l)    all instruments;
(m)    all Intellectual Property;


(n)    all Investment Property;


(o)
all of the Capital Stock issued by each Grantor (other than the Company) and
each of their Subsidiaries including, without limitation, any shares, membership
interests, Partnership Interests, Limited Liability Company


EX-141-

--------------------------------------------------------------------------------





Interests or other equity interests set forth on Schedule 1 hereto (the
“Pledged Interests”);
(p)    all leasehold interests;
(q)    all cash, cash equivalents or other money;
(r)    all letter of credit rights;
(s)    all security entitlements;


(t)    all supporting obligations;


(u)
all of each Grantor’s right, title and interest in and to (i) all of its
respective goods and other property including, but not limited to, all
merchandise returned or rejected by customers, relating to or securing any of
the Receivables; (ii) all of each Grantor’s rights as a consignor, a consignee,
an unpaid vendor, mechanic, artisan, or other lienor, including stoppage in
transit, setoff, compensation, detinue, replevin, reclamation and repurchase;
(iii) all supporting obligations and all additional amounts due to any Grantor
from any customer relating to the Receivables; (iv) all other property of any
kind whatsoever of each Grantor, including, but not limited to, warranty claims,
relating to any goods; (v) all of each Grantor’s Contract Rights, rights of
payment which have been earned under a Contract Right, letter of credit rights
(whether or not the letter of credit is evidenced by a writing), instruments
(including promissory notes), documents, chattel paper (whether tangible or
electronic), warehouse receipts, deposit accounts, money and securities; (vi) if
and when obtained by any Grantor, all real, immovable, movable and personal
property of third parties in which such Grantor has been granted a Lien; and
(vii) any other goods, movable or personal property or real or immovable
property of any kind or description, wherever located, now or hereafter owned or
acquired by any Grantor; and



(v)
all books, records, writings, data bases, information and other property
relating to, used or useful in connection with, or evidencing, embodying,
incorporating or referring to any of the foregoing, and all proceeds, products,
offspring, rents, issues, profits and returns of and from any of the foregoing;



provided, however, that, no Excluded Assets shall be included in Collateral.


“Collateral Agreements” means, collectively, the Intercreditor Agreement, this
Agreement, each Mortgage and any other agreement, document or instrument
pursuant to which a Lien is granted by a Guarantor to secure any Indenture
Obligations or under which rights or remedies with respect to any such Lien are
governed, in each case, as the same may be in force from time to time.

EX-142-

--------------------------------------------------------------------------------





“Computer Hardware and Software” shall mean all of each Grantor’s rights
(including rights as licensee and lessee) with respect to (a) computer and other
electronic data processing hardware, including all integrated computer systems,
central processing units, memory units, display terminals, printers, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related computer hardware; (b) all software and all
software programs designed for use on the computers and electronic data
processing hardware described in clause (a) above, including all operating
system software, utilities and application programs in whatsoever form (source
code and object code in magnetic tape, disk or hard copy format or any other
listings whatsoever); (c) any firmware associated with any of the foregoing; and
(d) any documentation for hardware, software and firmware described in clauses
(a), (b) and (c) above, including flow charts, logic diagrams, manuals,
specifications, training materials, charts and pseudo codes.


“Contract Right” shall mean any right of each Grantor to payment under a
contract for the sale or lease of goods or the rendering of services, which
right is at the time not yet earned by performance.


“Contracts” shall mean all contracts between any Grantor and one or more
additional parties (including any licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements).


“Copyrights” shall mean all of each Grantor’s now existing or hereafter acquired
right, title, and interest in and to all of such Grantor’s copyrights, rights to
any works of authorship or other copyrightable subject material and all
applications for registration, registrations and recordings relating to the
foregoing as may at any time be filed in the United States Copyright Office, the
Canadian Intellectual Property Office or in any similar office or agency in the
United States of America or Canada, any State or Province thereof, any political
subdivision thereof or in any other country, together with all rights and
privileges arising under applicable law with respect to such Grantor’s use of
any copyrights and all reissues, divisions, continuations and renewals thereof.


“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or Contract Right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Grantor,
pursuant to which such Grantor is to deliver any personal property or perform
any services.


“Domain Names” shall mean all Internet domain names and associated uniform
resource locator addresses.


“Equipment” shall mean and include as to each Grantor, all of such Grantor’s,
whether now owned or hereafter acquired and wherever located equipment,
machinery, apparatus, motor vehicles, fittings, furniture, furnishings,
fixtures, parts, accessories, and all other goods (other than Inventory) and all
replacements and substitutions therefor or accessions thereto.



EX-143-

--------------------------------------------------------------------------------



“Excluded Assets”


(1)
the Voting Stock of any direct Foreign Subsidiary of the Company or a Guarantor
in excess of 65% of all of the outstanding Voting Stock of such Foreign
Subsidiary;



(2)
rights under any contracts, leases or other instruments that contain a valid and
enforceable prohibition on assignment of such rights (other than to the extent
that any such prohibition would be rendered ineffective pursuant to Section
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any
other applicable law or principles of equity), but only for so long as such
prohibition exists and is effective and valid;



(3)
property and assets owned by the Company or any Guarantor that are the subject
of Permitted Liens described in clause (7) of the definition thereof for so long
as such Permitted Liens are in effect and the Indebtedness secured thereby
constitutes Permitted Debt described in clause (4) of the definition thereof and
the agreements or instruments evidencing or governing such Indebtedness
otherwise prohibits any other Liens thereon, but only for so long as such
prohibition exists and is effective and valid;



(4)
(i) deposit and securities accounts the balance of which consists exclusively of
(a) withheld income taxes and federal, state or local employment taxes in such
amounts as are required to be paid to the Internal Revenue Service or state or
local government agencies within the following two months with respect to
employees of the Company or any of the Guarantors, and (b) amounts required to
be paid over to an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on
behalf of or for the benefit of employees of the Company or any Guarantor, and
(ii) all segregated deposit accounts constituting (and the balance of which
consists solely of funds set aside in connection with) tax accounts and trust
accounts;



(5)
motor vehicles or other equipment covered by certificates of title or ownership
to the extent that a security interest cannot be perfected solely by filing a
UCC-1 financing statement (or similar instrument);



(6)
intent-to-use trademark applications prior to the filing of a ‘‘statement of
use’’ with respect thereto, to the extent and for so long as creation by the
Company or a Guarantor of a security interest therein would result in the
abandonment, invalidation or unenforceability thereof;



(7)
any Capital Stock of the Company’s Subsidiaries to the extent that the pledge of
such Capital Stock results in the Company being required to file

separate financial statements of such Subsidiary with the SEC, but only to the
extent necessary for the Company not to be subject to such requirement and only
for so long as such requirement is in existence; provided that neither the
Company nor any of its Subsidiaries shall take any action in the form of a
reorganization, merger or other restructuring a principal purpose of which is to
provide for the release of the Lien on any securities pursuant to this clause;

EX-144-

--------------------------------------------------------------------------------





(8)
real property owned by the Company or any of the Guarantors that has a Fair
Market Value not exceeding $1,500,000 either individually or in the aggregate
and any real property leased by the Company or any Guarantor (other than any
Existing Specified Leased Property); and



(9)
proceeds and products from any and all of the foregoing excluded collateral
described in clauses (1) through (8), unless such proceeds or products would
otherwise constitute Collateral securing the Notes;



provided, that notwithstanding anything to the contrary, to the extent that the
Company or a Guarantor grants a Lien on any asset or right described in clause
(1) through (9) above (other than clause (7)) to secure Obligations under the
Senior Credit Facility, such asset or right shall not constitute an “Excluded
Asset.”


“General Intangibles” shall mean and include as to each Grantor all of such
Grantor’s general intangibles (as such term is defined in the UCC), whether now
owned or hereafter acquired including, without limitation, all payment
intangibles, choses in action, commercial tort claims, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, service marks, trade secrets, goodwill, copyrights,
design rights, registrations, licenses, franchises, customer lists, tax refunds,
tax refund claims, computer programs and computer software, all claims under
guaranties, Liens or other security held by or granted to such Grantor to secure
payment of any of the Receivables by a Customer, all rights of indemnification
and all other intangible property of every kind and nature (other than
Receivables).


“Indenture” means the Indenture dated as of February [__], 2016, by and among
the Company, the other Grantors party thereto, the Trustee and the Collateral
Agent, as amended, supplemented or otherwise modified from time to time.


“Indenture Documents” means the Notes, the Indenture, the Guarantees and the
Collateral Agreements.


“Indenture Obligations” means all Obligations in respect of the Notes or arising
under the other Indenture Documents.


“Intellectual Property” shall mean, as to each Grantor, such Grantor’s now owned
and hereafter arising or acquired: patents, patent rights, patent applications,

EX-145-

--------------------------------------------------------------------------------



copyrights, works which are the subject matter of copyrights, copyright
applications, copyright registrations, trademarks, service marks, trade names,
trade styles, trademark and service mark applications and designs, and licenses
and rights to use any of the foregoing and all applications, registrations and
recordings relating to any of the foregoing as may be filed in the United States
Copyright Office, the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof, any political
subdivision thereof or in any other country or jurisdiction, together with all
rights and privileges arising under applicable law with respect to any Grantor’s
use of any of the foregoing; all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing; all rights to
sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or service mark, or the
license of any trademark or service mark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship, domain names and domain name registrations; software and contract
rights relating to computer software programs, in whatever form created or
maintained.


“Intellectual Property Rights” shall mean all Copyrights, Marks, and Patents, as
well as any right, title, and interest in or to trade secrets and Domain Names.


“Intercreditor Agreement” means the Intercreditor Agreement between the Senior
Credit Facility Agent, the Collateral Agent, and the other parties from time to
time party thereto, dated as of the date hereof and acknowledged by the
Grantors, as the same may be amended, supplemented or modified from time to
time.


“Inventory” shall mean and include as to each Grantor, all of such Grantor’s now
owned or hereafter acquired inventory (as such term is defined in the UCC),
goods, merchandise and other personal property, wherever located, to be
furnished under any contract of service or held for sale or lease, all raw
materials, work in process, finished goods and materials and supplies of any
kind, nature or description which are or might be used or consumed in such
Grantor’s or business or used in selling or furnishing such goods, merchandise
and other personal property, all other inventory of such Grantor, and all
documents of title or other documents representing them.


“Investment Property” shall mean any “investment property” as such term is
defined in Section 9-102 of the UCC now owned or hereafter acquired by any
Grantor, wherever located, including (a) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (b) all securities entitlements of any Grantor, including
the rights of any Grantor to any securities account and the financial assets
held by a securities intermediary in such securities account and any free credit
balance or other money owing by any securities intermediary with respect to that
account; (c) all securities accounts
of any Grantor; (d) all commodity contracts of any Grantor; and (e) all
commodity accounts held by any Grantor.



EX-146-

--------------------------------------------------------------------------------



“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Grantor in any limited
liability company.


“Marks” shall mean all of each Grantor’s now existing or hereafter acquired
right, title, and interest in and to all of such Grantor’s trademarks,
tradenames, trade styles, trade dress, service marks and other protectable
indicia of origin and all applications for registration, registrations and
recordings relating to the foregoing as may at any time be filed in the United
States Patent and Trademark Office, the Canadian Intellectual Property Office or
in any similar office or agency in the United States of America or Canada, any
State or Province thereof, any political subdivision thereof or in any other
country, together with all rights and privileges arising under applicable law
with respect to such Grantor’s use of any trademarks, tradenames, trade styles
and service marks, and all reissues, extensions, continuation and renewals
thereof.


“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, operations, assets, or business of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company and the other
Grantors, taken as a whole, to perform their material obligations under the
Indenture Documents, (c) the value of any material portion of the Collateral, or
the Collateral Agent’s Liens (on behalf of itself and the Secured Parties) on
material Collateral or the priority of such Liens, or (d) the Collateral Agent’s
ability to realize on a material portion of the Collateral or enforce the terms
of this Agreement or the Indenture Documents.


“Mortgage” shall mean each of the mortgages, deeds of trust, leasehold
mortgages, leasehold deeds of trust, collateral assignments of leases or other
real estate security documents delivered by any Grantor to Collateral Agent on
behalf of itself and Holders with respect to the Real Property.


“New York UCC” is defined in the preamble hereto. “Organizational Information”
is defined in Section 3(h).


“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Grantor in any general
partnership or limited partnership.


“Patents” shall mean any patent, and any divisions, continuations (including,
but not limited to, continuations-in-parts) and improvements thereof, as well as
any application for a patent now or hereafter.

EX-147-

--------------------------------------------------------------------------------



“Pledged Company” means, each Person listed on Schedule 1 hereto as a “Pledged
Company”, together with each other Person, all or a portion of whose Capital
Stock, is acquired or otherwise owned by Grantor after the Issue Date.


“Pledged Interests” is defined in clause (o) of the definition of “Collateral”.


“PPSA” shall mean the Personal Property Security Act (Ontario), the Personal
Property Security Act (Manitoba), the Civil Code of Quebec or any other
applicable Canadian federal or provincial statute pertaining to the granting,
perfecting, priority or ranking of security interests, liens, hypothecs on
personal property, and any successor statutes, together with any regulations
thereunder, in each case as in effect from time to time. References to sections
of the PPSA shall be construed to also refer to any successor sections.


“Real Property” shall mean all of each Grantor’s right, title and interest in
and to its owned and leased premises.


“Receivables” shall mean and include, as to each Grantor, all of such Grantor’s
Accounts, Contract Rights, instruments (including promissory notes and
instruments evidencing indebtedness owed to Grantors by their Affiliates),
documents, chattel paper (whether tangible or electronic), general intangibles
relating to Accounts, drafts and acceptances, and all other forms of obligations
owing to such Grantor arising out of or in connection with the sale, lease or
other disposition of Inventory or the rendition of services, all guarantees and
other security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to Collateral Agent
hereunder.


“Secured Party” shall refer to each of the Holders, the Trustee and the
Collateral
Agent.


“Security Agreement Joinder” means a Pledge and Security Agreement Joinder,
substantially in the form of the attached Annex E, executed and delivered to the
Collateral Agent by a Subsidiary for the purpose of adding an additional Grantor
as a party to this Agreement.


“Termination Date” shall mean the earliest to occur of the date on which (a) all
Indenture Obligations have been paid in full in cash; (b) the Company exercises
its legal defeasance option or covenant defeasance option described in Article 8
of the Indenture; and (c) the satisfaction and discharge of the Indenture occurs
in accordance with Article 8 thereof.


“Trustee” shall refer to U.S. Bank National Association, in its capacity as
indenture trustee under the Indenture.


“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.



EX-148-

--------------------------------------------------------------------------------



2.    Security Interest.
(a) Granting Clause. In consideration of and as collateral security for the
prompt full and complete payment and performance when due of the Indenture
Obligations now existing or hereafter arising, each Grantor, for value received,
does hereby assign, mortgage, pledge and hypothecate to Collateral Agent, for
the benefit of the Secured Parties, and does hereby grant to Collateral Agent,
for the ratable benefit of the Secured Parties, an absolute, unconditional and
continuing security interest in all of such Grantor’s Collateral.


(b) Voting, etc. Until the occurrence and continuance of an Event of Default,
each Grantor shall be entitled to vote any and all of the Capital Stock;
provided, however, that no vote shall be cast or any action taken by such
Grantor with respect to any Capital Stock which would materially violate or be
materially inconsistent with any of the terms of this Agreement, the Indenture,
any other Indenture Document, or which would have the effect of materially
impairing the security interest of Collateral Agent or which would authorize or
effect actions prohibited under the terms of the Indenture or any Indenture
Document; and provided further, that the foregoing proviso shall not apply to
Capital Stock described in clause (1) of the definition of Excluded Assets. All
such rights of such Grantor to vote any Capital Stock (not subject to the
provisos in the preceding sentence) shall cease upon the occurrence and during
the continuance of an Event of Default; provided, however, that upon the cure or
waiver of such Event of Default, any rights of Collateral Agent to vote any and
all of the Capital Stock shall cease and all such rights of such Grantor to vote
any and all of the Capital Stock shall resume.


(c) Payments and Other Distributions. Until the occurrence and continuance of an
Event of Default, all cash, dividends or distributions payable in respect of the
Capital Stock (to the extent such payments shall be permitted pursuant to the
terms and provisions of the Indenture or the Intercreditor Agreement) shall be
paid to the applicable Grantor; provided, however, that upon the occurrence and
during the continuance of an Event of Default, all cash dividends or
distributions payable in respect of the Capital Stock shall be paid to
Collateral Agent as security for the Indenture Obligations; provided, further
that upon the cure or waiver of such Event of Default, all cash dividends or
distributions payable in respect of the Capital Stock shall be paid to such
Grantor. The Collateral Agent shall be entitled to receive directly, and to
retain as part of the Capital Stock:


(i) all other or additional securities or Investment Property, or rights to
subscribe for or purchase any of the foregoing, or property (other than cash)
paid or distributed by way of dividend in respect of the Capital Stock; and


(ii) all other or additional securities, Investment Property or property
(including cash) paid or distributed in respect of the Capital Stock by way of
split, spin-off, split-up, reclassification, combination of shares or similar
rearrangement.


If at any time any Grantor shall obtain or possess any Capital Stock, such
Grantor shall be deemed to hold such Capital Stock in trust for Collateral Agent
for the benefit of Collateral Agent and the other Secured Parties, and such
Grantor shall promptly surrender and deliver such Capital Stock to Collateral
Agent; provided, that the foregoing shall not apply to Capital Stock described
in clause (1) of the definition of Excluded Assets.

EX-149-

--------------------------------------------------------------------------------



3. Representations, Warranties and Agreements. In addition to any
representations and warranties of any Grantor set forth in the Indenture
Documents, which are incorporated herein by this reference, each Grantor hereby
represents and warrants the following to Collateral Agent:


(a) Authority. The execution, delivery and performance of this Agreement and all
of the other Indenture Documents to which such Grantor is a party have been duly
authorized by all necessary action of such Grantor.


(b) Accuracy of Information. As of the Issue Date, the exact legal name of such
Grantor is correctly shown on the signature pages hereof.


(c) Enforceability. This Agreement and the other Indenture Documents to which
such Grantor is a party constitute legal, valid and binding obligations of such
Grantor, enforceable in accordance with their respective terms, except as
limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and except to the extent
specific remedies may generally be limited by equitable principles.


(d)    Ownership and Liens.


(i) At the time the Collateral becomes subject to Collateral Agent’s Lien, each
Grantor shall be the sole owner of and fully authorized and able to sell,
transfer, pledge and/or grant a Lien (subject to Permitted Liens) in each and
every item of its respective Collateral to Collateral Agent; and, except for
Permitted Liens, the Collateral shall be free and clear of all Liens and
encumbrances whatsoever;


(ii) All of the Pledged Interests (including, without limitation, the Pledged
Interests indicated on Schedule 1) have been (to the extent such concepts are
relevant with respect to such Pledged Interests) duly authorized and validly
issued, are fully paid and non-assessable and other than in connection with a
disposition permitted pursuant to the Indenture, there are no options to
purchase or similar rights. As of the Issue Date, or, with respect to any
additional Grantor, such other date such Grantor becomes a party hereto, except
as set forth on Schedule 1 hereto, such Grantor owns 100% of the issued and
outstanding shares of capital stock or membership, partnership, limited
liability company or other equity interests of each of the direct Subsidiaries
of such Grantor, and the Pledged Interests constitute or will constitute the
percentage of the issued and outstanding Capital Stock of such Pledged Companies
of Grantor identified on Schedule 1 hereto;


(iii) With respect to all Collateral of Grantor whereby or with respect to which
the Collateral Agent may obtain “control” thereof within the meaning of Section
8-106 of the UCC or under any provision of the UCC as the same may be amended or
supplemented from time to time, or under the laws of any relevant State, Grantor
shall take all actions as may be necessary so that “control” of such Collateral
is obtained and at all times held by the Collateral Agent; and

EX-150-

--------------------------------------------------------------------------------







(iv) Each Grantor represents, warrants, covenants and agrees that as of the
Issue Date (a) the certificated Pledged Interests listed on Schedule 1 are the
only equity interests owned by such Grantor which are certificated; and (b) the
uncertificated Pledged Interests listed on Schedule 1 are the only equity
interests of any domestic subsidiary owned by such Grantor which are
uncertificated.


(e)    Capital Stock.


(i) As of the Issue Date, all of the issued and outstanding shares of Capital
Stock, membership interests, Limited Liability Company Interests, Partnership
Interests, or other similar equity interests, as applicable, of such Grantor
have been duly authorized and validly issued, are fully paid and nonassessable
and were not issued in violation of, and are not subject to, any preemptive or
similar rights. As of the Issue Date, all of the outstanding shares of Capital
Stock, membership interests, Limited Liability Company Interests, Partnership
Interests, or other similar equity interests of its Subsidiaries are owned
directly or indirectly by the Company, free and clear of all Liens other than
(A) Permitted Liens, (B) those imposed by the Securities Act, the rules and
regulations of the SEC and the securities or “Blue Sky” laws of certain U.S.
state or non-U.S. jurisdictions and (C) those set forth in the corporate
organizational documents of the relevant entities. As of the Issue Date, no
issuer of Capital Stock is party to any agreement granting “control” (as defined
in Section 8-106 of the UCC) of such Grantor’s Capital Stock to any third party,
except as permitted pursuant to the Indenture Documents. As of the Issue Date,
all such Capital Stock is held by such Grantor directly and not through any
securities intermediary.


(ii) All Capital Stock of each Grantor is, as of the Issue Date, and shall be at
all times during the term of this Agreement, freely transferrable without
restriction or limitation, except as limited (A) by the terms of this Agreement,
(B) in agreements relating to liens permitted under the definition of Permitted
Liens in the Indenture) and (C) by foreign laws in connection with the pledge of
Capital Stock of issuers organized under the laws of a jurisdiction outside of
the United States.


(iii) As of the Issue Date, there are no outstanding options, warrants,
convertible securities or other rights, contingent or absolute, to acquire the
Capital Stock and no Capital Stock is subject to any shareholder, voting trust
or similar agreement. No consent of any Person is necessary or desirable in
connection with the creation or perfection of the security interest in any
Capital Stock or the exercise by Collateral Agent of the voting or other rights
and remedies in respect thereof provided for in this Agreement, except as may be
required in connection with (A) any disposition by laws affecting the offering
and sale of securities generally or (B) the Capital Stock of issuers organized
under the laws of a jurisdiction outside the United States.

EX-151-

--------------------------------------------------------------------------------





(f) No Conflicts or Consents. Neither the ownership or intended use of the
Collateral by any Grantor, nor the grant of the security interest by each
Grantor to Collateral Agent herein, will (i) materially conflict with any
provision of (A) any material federal, state or local law, statute, rule or
regulation, (B) any material provision of the organizational documents of any of
the Grantors, or (C) any material agreement, judgment, license, order or permit
applicable to or binding upon any of the Grantors, or (ii) result in or require
the creation of any lien, charge or encumbrance upon any of the Collateral
except as may be contemplated or permitted in the Indenture Documents. Except as
expressly contemplated in the Indenture Documents, no consent, approval,
authorization or order of, and no notice to or filing with, any court,
governmental authority or other Person is required in connection with the grant
by each Grantor of the security interest herein or the exercise by Collateral
Agent of its rights and remedies hereunder, other than (x) those previously or
contemporaneously obtained or received, (y) as may be required in connection
with any disposition by laws affecting the offering and sale of securities
generally or (z) as may be required in connection with the Capital Stock of
issuers organized under the laws of a jurisdiction outside the United States.


(g) Security Interest. This Agreement creates a legal, valid and binding
security interest in favor of Collateral Agent in the Collateral securing the
Indenture Obligations.


(h) Location/Identity. As of the Issue Date, each Grantor’s principal place of
business and chief executive office (as those terms are used in the New York
UCC), is located at the address set forth on Schedule 2 hereto. Each Grantor’s
organizational structure and state of organization (the “Organizational
Information”), as of the Issue Date, are as set forth on Schedule 2 hereto.


4. Covenants. In addition to all covenants and agreements of each Grantor set
forth in the Indenture Documents, which are incorporated herein by this
reference, the Grantors will comply with the covenants contained in this Section
4 at all times during the period of time this Agreement is effective unless
Collateral Agent shall otherwise consent in writing.


(a) Inspection and Further Identification of Collateral. Grantors will keep
adequate records concerning the Collateral and will permit Collateral Agent and
all representatives and agents appointed by Collateral Agent to inspect, at the
Company’s expense and upon reasonable prior notice to the Grantors (and unless
an Event of Default is continuing, not more than once per calendar year), any of
the Collateral and the books, records, audits, correspondence and all other
documents relating to the Collateral at any time during normal business hours,
to make and take away photocopies, photographs and printouts thereof and to
write down and record any such information. Each Grantor will furnish to
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral, as Collateral Agent or any other Secured Party
may reasonably request, all in reasonable detail.


(b) Payment of Taxes. Grantors will timely pay, when due, all taxes, assessments
and governmental charges or levies lawfully imposed upon the Collateral or any
part thereof, except such taxes, charges or levies as to which the failure to
pay would not reasonably be expected to result in a Material Adverse Effect.
Grantors may, however, delay paying or discharging any such taxes, assessments
or charges so long as the validity thereof is contested in good faith by proper
proceedings and provided Grantors have set aside on Grantors’ books adequate
reserves therefor.

EX-152-

--------------------------------------------------------------------------------







(c) Perfection of Security Interest. Each Grantor shall take all action as may
be reasonably necessary so as at all times to maintain the validity, perfection,
enforceability and priority (subject to the terms of the Intercreditor
Agreement) of Collateral Agent’s security interest in and Lien on the Collateral
or to enable Collateral Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including (i) promptly discharging all Liens
other than Permitted Liens, (ii) to the extent required under the Senior Credit
Facility, obtaining Lien waiver agreements and (iii) executing and delivering
financing statements, control agreements, instruments of pledge, mortgages,
notices and assignments, in each case relating to the creation, validity,
perfection, priority, maintenance or continuation of the Collateral Agent’s
security interest and Lien under the UCC or other applicable law, provided,
however, that (A) the Grantors shall not be required to cause the Collateral
Agent to have “control” with respect to any deposit or securities account so
long as the average five-day closing balance for all such deposit and securities
accounts does not exceed $500,000, and (B) to the extent required, the Grantors
shall use commercially reasonable efforts to cause any securities intermediary
to enter into an agreement with the Collateral Agent to cause the Collateral
Agent to have “control” with respect to any securities account.


(d) Inventory and Equipment. Each Grantor covenants and agrees that such Grantor
shall keep such Grantor’s Inventory and Equipment other than (i) Inventory and
Equipment in transit, (ii) Inventory with an aggregate fair market or book value
(whichever is more) less than $500,000 and (iii) Equipment with an aggregate
fair market or book value (whichever is more) less than $500,000, only at the
locations identified on Schedule 2 and its chief executive offices only at the
locations identified on Schedule 2 (as such Schedule may from time to time be
updated in accordance with Section 4(m). Each Grantor covenants and agrees that
all Inventory held for sale or lease by any Grantor has been and will be
produced by such Grantor in accordance with the Federal Fair Labor Standards Act
of 1938, as amended, and all rules, regulations and orders thereunder in all
material respects. All material Equipment used or useful in the conduct of any
Grantor’s business shall be maintained in good operating condition and repair
(reasonable wear and tear excepted) and all necessary replacements of and
repairs thereto shall be made so that the value and operating efficiency of such
Equipment shall be maintained and preserved (reasonable wear and tear excepted).
Each Grantor shall use or operate any Equipment in compliance with applicable
law in all material respects. Except as permitted under the Indenture, no
Grantor shall sell or otherwise dispose of any of its Equipment. Each Grantor
agrees that, upon the request of the Collateral Agent (as directed by the
Trustee or the Holders of at least 25% in aggregate principal amount of the
Notes then outstanding), such Grantor will promptly provide the Collateral Agent
with confirmation of the specific location of any Equipment.


(e)    Direction to Account Debtors; Contracting Parties; etc. Subject to the
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default, if the Collateral Agent so directs any Grantor, such Grantor
agrees (i) to cause all payments on account of the Accounts and Contracts to be
made directly to a cash account held by the Collateral Agent (the “Cash
Collateral Account”), (ii) that the Collateral Agent may directly notify the
obligors with respect to any Accounts and/or under any Contracts to make
payments with respect thereto as provided in the preceding clause (i), and (iii)
that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may adjust, settle or compromise the amount of payment thereof, in
the same manner and to the same extent as such Grantor.

EX-153-

--------------------------------------------------------------------------------



Without notice to or assent by any Grantor, the Collateral Agent may, upon the
occurrence and during the continuance of an Event of Default, apply any or all
amounts then in, or thereafter deposited in, the Cash Collateral Account toward
the payment of the Indenture Obligations in the manner provided in Section 4.01
of the Indenture and Section 4.1 of the Intercreditor Agreement. The reasonable
out-of-pocket costs and expenses of collection (including reasonable attorneys’
fees), whether incurred by a Grantor or the Collateral Agent, shall be borne by
the relevant Grantor. The Collateral Agent shall deliver a copy of each notice
referred to in the preceding clause (ii) to the relevant Grantor; provided, that
(x) the failure by the Collateral Agent to so notify such Grantor shall not
affect the effectiveness of such notice or the other rights of the Collateral
Agent created by this Section 4 and (y) no such notice shall be required if an
Event of Default of the type described in Section 6.01(9) of the Indenture has
occurred and is continuing.


(f) Collection. (i) Subject to the terms of the Intercreditor Agreement, from
and after the occurrence and during the continuance of an Event of Default, upon
the demand of Collateral Agent (acting at the direction of the Holders or the
Trustee), each Grantor shall deliver to Collateral Agent, in original form and
on the date of receipt thereof, all checks, drafts, notes, money orders,
acceptances, cash and other evidences of Indebtedness at any time received by
Grantors. (ii) Subject to the terms of the Intercreditor Agreement, following
the occurrence and during the continuance of any Event of Default, at its
option, Collateral Agent (acting at the direction of the Holders or the
Trustee), shall have the exclusive right to collect the Accounts and other
Receivables of each Grantor, take possession of the Collateral, or both. In such
case, Collateral Agent’s actual collection expenses, including but not limited
to, stationery and postage, telephone and facsimile, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, shall
be for the account of the Company and added to the Indenture Obligations.


(g) Instruments and Documents. If any Grantor owns or acquires any instrument or
document (as defined in the New York UCC) evidencing or forming a part of the
Collateral in excess of (x) so long as no Event of Default has occurred and is
continuing, $1,000,000, or (y) so long as an Event of Default has occurred and
is continuing, $250,000, constituting Collateral (other than checks and other
payment instruments received and collected in the ordinary course of business),
such Grantor will within ten (10) Business Days deliver such instrument or
document to the Collateral Agent appropriately endorsed to the order of the
Collateral Agent.


(h) Grantors Remain Liable Under Accounts and Contracts. Anything herein to the
contrary notwithstanding, the Grantors shall remain liable under each of the

EX-154-

--------------------------------------------------------------------------------



Accounts and Contracts to observe and perform all of the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise to such Accounts or Contracts.
Neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
or Contract, in each case by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any other Secured Party of any payment
relating to such Account or Contract pursuant hereto, nor shall the Collateral
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Account (or any
agreement giving rise thereto) or any Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by them or
as to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto) or Contract, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to them or to which they may be entitled at
any time or times.


(i) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit with a stated amount of $375,000 or more, such Grantor shall
use its commercially reasonable efforts to (i) arrange for the issuer and any
confirmer of such letter of credit to consent in writing to an assignment to the
Collateral Agent of the proceeds of any drawing under such letter of credit or
(ii) arrange for the Collateral Agent to become the transferee beneficiary of
such letter of credit, with the Collateral Agent agreeing, in each case, that
the proceeds of any drawing under the letter of credit are to be applied as
provided in this Agreement upon the occurrence and during the continuance of an
Event of Default.


(j) Commercial Tort Claims. All commercial tort claims of each Grantor in an
amount of $500,000 or more in existence on the date of this Agreement are
described in Schedule 3 hereto. If any Grantor shall at any time after the date
of this Agreement acquire a commercial tort claim in an amount (taking the
greater of the aggregate claimed damages thereunder or the reasonably estimated
value thereof) of $500,000 or more, such Grantor shall promptly (i) notify the
Collateral Agent thereof in a writing signed by such Grantor and describing the
details thereof; (ii) grant to the Collateral Agent in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement; and (iii) take such actions as may be reasonably necessary to perfect
such security interest, including filing a UCC-1 financing statement or UCC-3
statement of amendment in such filing office as may be appropriate, and provide
evidence thereof to the Collateral Agent.


(k) Chattel Paper. Upon the reasonable request of the Collateral Agent made at
any time or from time to time, each Grantor shall promptly furnish to the
Collateral Agent a list of all electronic chattel paper held or owned by such
Grantor. Furthermore, if requested by the Collateral Agent, each Grantor shall
promptly take all actions which are reasonably practicable so that the
Collateral Agent has “control” of all electronic chattel paper with a value of
(x) so long as no Event of Default has occurred and is continuing, $1,000,000,
or (y) so long as an Event of Default has occurred and is continuing, $250,000,
in accordance with the requirements of Section 9-105 of the UCC.

EX-155-

--------------------------------------------------------------------------------



Each Grantor will promptly (and in any event within ten (10) days) following any
request by the Collateral Agent, deliver all of its tangible chattel paper to
the Collateral Agent.


(l) Additional Procedures. To the extent that any Grantor at any time or from
time to time owns, acquires or obtains any right, title or interest in any
Capital Stock intended to be pledged as Collateral hereunder or the form or
nature of any Capital Stock shall change, the Collateral Agent shall
automatically (and without the taking of any action by any Grantor) have a
security interest in all of the right, title and interest of such Grantor in, to
and under such Capital Stock pursuant to Section 2(a) of this Agreement and, in
addition thereto, such Grantor shall (to the extent provided below) take the
following actions as set forth below (as promptly as practicable and, in any
event, within fifteen (15) Business Days after it obtains such Capital Stock)
for the benefit of the Collateral Agent and the other Secured Parties, subject
to the terms of the Intercreditor Agreement:


(i) with respect to a certificated security (other than a certificated security
credited on the books of a clearing corporation or securities intermediary),
such Grantor shall physically deliver such certificated security to the
Collateral Agent, endorsed to the Collateral Agent or endorsed in blank;


(ii) with respect to an uncertificated security (other (x) than an
uncertificated security credited on the books of a clearing corporation or
securities intermediary or (y) an uncertificated security of an Immaterial
Subsidiary), such Grantor shall use commercially reasonable efforts to cause the
issuer of such uncertificated security to duly authorize, execute, and deliver
to the Collateral Agent, an agreement for the benefit of the Collateral Agent
and the other Secured Parties substantially in the form of Annex A hereto
pursuant to which such issuer agrees to comply with any and all instructions
originated by the Collateral Agent without further consent by the registered
owner and not to comply with instructions regarding such uncertificated security
(and any Partnership Interests and Limited Liability Company Interests issued by
such issuer) originated by any other Person other than a court of competent
jurisdiction;


(iii) with respect to a certificated security, uncertificated security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a clearing corporation or securities intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Grantor shall promptly notify the Collateral Agent in writing thereof and shall
use commercially reasonable efforts (x) to comply with the applicable rules of
such clearing corporation or securities intermediary and (y) (A) in the case of
a clearing corporation, to perfect the security interest of the Collateral Agent
under applicable law (including, in any event, under Sections 9-314(a), (b) and
(c), 9-
106 and 8-106(d) of the UCC) or (B) in the case of a securities intermediary, if
required to perfect the security interest of the Collateral Agent under
applicable law (including, in any event, under Sections 9-314(a), (b) and (c),
9-106 and 8-
106(d) of the UCC);

EX-156-

--------------------------------------------------------------------------------





(iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a clearing corporation or securities
intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a security for purposes of the
UCC, the procedure set forth in Section 4(l)(i) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a security for purposes of the UCC, the procedure set
forth in Section 4(l)(ii) hereof; and


(v) with respect to cash proceeds from any of the Collateral, except as
otherwise permitted under the Indenture Documents, (x) establishment by the
Collateral Agent of a cash account in the name of such Grantor over which the
Collateral Agent shall have “control” within the meaning of the UCC and at any
time any Event of Default is in existence no withdrawals or transfers may be
made therefrom by any Person except with the prior written consent of the
Collateral Agent and (y) deposit of such cash in such cash account.


(m) Further Actions. Without limitation of any other covenant herein, no Grantor
shall change or permit to be changed the jurisdiction in which it is
incorporated or otherwise organized, or change its legal name (or use a
different name), location of chief executive office or location of any of the
Collateral, unless such Grantor has given Collateral Agent not less than ten
(10) Business Days prior written notice thereof (along with an update of
Schedule 2, as applicable) and Grantors have taken (or caused to be taken) all
steps required by Collateral Agent to maintain Collateral Agent’s Lien on such
Collateral, as well as the priority and effectiveness of such Lien (including,
without limitation, in the case of Collateral located in Canada, the filing of a
PPSA financing statement); provided, that, except as expressly permitted under
the Indenture, no Grantor shall change its jurisdiction of incorporation or
organization or location of any of its Collateral, in each case, to a
jurisdiction or location outside of the United States or Canada.


(n)    Insurance.


(i)    Each Grantor shall:


(A) keep its properties adequately insured at all times by financially sound and
reputable insurers, as is customary with companies in the same or similar
businesses operating in the same or similar locations;


(B) maintain such other insurance, to such extent and against such risks (and
with such deductibles, retentions and exclusions), including fire and other
risks insured against by extended coverage and coverage for acts of terrorism,
as is customary with companies in the same or similar businesses operating in
the same or similar locations, including public liability insurance against
claims for personal injury or death or

EX-157-

--------------------------------------------------------------------------------





property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by them; and


(C)    maintain such other insurance as may be required by law.


(ii)    Each Grantor shall furnish to the Collateral Agent no more than
once each fiscal year full information as to its property and liability
insurance carriers. The Collateral Agent shall be named as an additional insured
on all insurance policies of any Grantor and the Collateral Agent shall be named
as loss payee, with 30 days’ notice of cancellation or material change, on all
property and casualty insurance policies of any Grantor.


(o) Leasehold Obligations. Each Grantor shall, and shall cause each of its
Subsidiaries to, at all times pay, when and as due, its rental obligations under
all leases under which it is a tenant, and shall otherwise comply, in all
material respects, with all other terms of such leases and keep them in full
force and effect, except, in each case, where the failure to do so could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.


(p) Exculpation of Liability. Nothing herein contained shall be construed to
constitute Collateral Agent or any Holder as any Grantor’s agent for any purpose
whatsoever, nor shall Collateral Agent or any Holder be responsible or liable
for any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause thereof,
except with respect to Collateral Agent’s or such Holder’s gross (not mere)
negligence or willful misconduct as determined by a final and non-appealable
order of a court of competent jurisdiction. Neither Collateral Agent nor any
Holder, whether by anything herein or in any assignment or otherwise, assumes
any of any Grantor’s obligations under any contract or agreement to which it is
a party, and neither Collateral Agent nor any Holder shall be responsible in any
way for the performance by any Grantor of any of the terms and conditions
thereof.


(q) Deposit Accounts; Etc.


(i) Schedule 5 hereto accurately sets forth, as of the date of this Agreement,
for each Grantor, each deposit account maintained by such Grantor (including a
description thereof and the respective account number) and the name of the
respective bank with which such deposit account is maintained. Subject to
Section 4(c) hereof and the terms of the Intercreditor Agreement, for each
deposit account that is Collateral (other than the Cash Collateral Account or
any other deposit account maintained with the Collateral Agent), the respective
Grantor shall use commercially reasonable efforts to cause the bank with which
the deposit account is maintained to execute and deliver to the Collateral
Agent, (x) in the case of an account located at a bank which is a lender under
the Senior Credit Facility, within 30 days after the date of this Agreement (or,
if later, the date of the establishment of the respective deposit account), or
(y) in the case of an account located at a bank which is a not lender under the
Senior Credit Facility,

EX-158-

--------------------------------------------------------------------------------



within 45 days after the date of this Agreement (or, if later, the date of the
establishment of the respective deposit account), a “control agreement” in form
and substance consistent with the deposit account control agreements entered
into by the Company pursuant to the Senior Credit Facility, or otherwise
acceptable to the Collateral Agent. Subject to Section 10(n)(iii) hereof, if any
bank with which a deposit account is maintained refuses to, or does not, enter
into such a “control agreement”, then the respective Grantor shall promptly (and
in any event within 30 days after the date of this Agreement or, if later, 30
days after the establishment of such account) close the respective deposit
account and transfer all balances therein to the Cash Collateral Account or
another deposit account meeting the requirements of this Section 4(q). If any
bank with which a deposit account is maintained refuses to subordinate all its
claims with respect to such deposit account to the Collateral Agent’s security
interest therein on terms satisfactory to the Collateral Agent, then the
Collateral Agent, at its option, may (x) require that such deposit account be
terminated in accordance with the immediately preceding sentence or (y) agree to
a “control agreement” without such subordination, provided that in such event
the Collateral Agent may at any time, at its option, subsequently require that
such deposit account be terminated (within 30 days after notice from the
Collateral Agent) in accordance with the requirements of the immediately
preceding sentence.


(ii) Subject to Section 4(c) hereof and the terms of the Intercreditor
Agreement, at the time any such deposit account is established, the appropriate
“control agreement” shall be entered into in accordance with the requirements of
preceding clause (i) and the respective Grantor shall furnish to the Collateral
Agent a supplement to Schedule 5 hereto containing the relevant information with
respect to the respective deposit account and the bank with which same is
established.


(r) Membership. In accordance with this Agreement, each Grantor hereby
acknowledges and agrees that Collateral Agent or any of its successors and
assigns (or any designee of Collateral Agent), shall, at Collateral Agent’s
option, upon written notice to any Grantor (such Grantor, the “Parent Grantor”)
of Collateral Agent’s intent to be admitted as a member of any other Grantor (in
the place of the Parent Grantor) at any time an Event of Default exists or has
occurred and is continuing and following delivery of any required notice
hereunder, be admitted as a member of the relevant Grantor without any further
approval of the Parent Grantor and without compliance by Collateral Agent or any
other person with any of the conditions or other requirements of the applicable
membership agreement and without conferring upon any Person any option (whether
under the applicable membership agreement or otherwise) to acquire the stock or
membership interests so transferred to Collateral Agent, its successors or
assigns, or its designees. At such time, each Grantor agrees to take such other
action and execute such further documents as Collateral Agent may reasonably
request from time to time in order to give effect to the provisions of this
Agreement.

EX-159-

--------------------------------------------------------------------------------





5.    Special Provisions Concerning Intellectual Property.


(a) Additional Representations and Warranties. Each Grantor represents and
warrants (i) that the Intellectual Property Rights listed in Schedule 4 hereto
for such Grantor include all Intellectual Property Rights that such Grantor owns
or uses in connection with its business as of the date hereof which are
registered at the United States Patent and Trademark Office, the United States
Copyright Office, or an equivalent thereof in any state of the United States or
any foreign jurisdiction, and (ii) that except as set forth in Schedule 4 it is
the true and lawful owner of all registrations and applications for registration
of Intellectual Property Rights listed in Schedule 4 hereto. Except as disclosed
in the Offering Memorandum or as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each Grantor owns, or
is licensed under, and has the right to use, all Intellectual Property Rights
used in its businesses as currently conducted and the Intellectual Property
Rights are free and clear of all Liens, other than Permitted Liens. No claims or
notices of any potential claim have been asserted by any Person challenging the
use of any such Intellectual Property Rights by any Grantor or questioning the
validity, effectiveness of or Grantor’s rights to any Intellectual Property
Right or any license or agreement related thereto, other than any claims that,
if successful, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and no Grantor is aware of any basis
for such claims.


(b) Licenses and Assignments. Except as otherwise permitted by the Indenture
Documents, each Grantor hereby agrees not to divest itself of any Intellectual
Property Right.


(c) Infringements. Except as such Grantor in its reasonable business judgment
determines is not necessary in the conduct of the Grantor’s business, each
Grantor agrees to prosecute diligently in accordance with reasonable business
practices any Person infringing, misappropriating, misusing, diluting, or
violating the Grantor’s material Intellectual Property Rights.


(d) Preservation of Marks. Each Grantor agrees to use its Marks which are
material to such Grantor’s business in interstate commerce during the time in
which this Agreement is in effect and to take all such other actions as are
reasonably necessary to preserve such material Marks as trademarks or service
marks under the laws of the United States (in each case, other than any such
Marks which, in the Grantor’s reasonable business judgment, are no longer
necessary in the conduct of the Grantor’s business).


(e) Maintenance of Registration. Each Grantor shall, at its own expense, take
all commercially reasonable actions to maintain all registrations and
applications for registration of its material Intellectual Property Rights.


(f) Future Registered Intellectual Property. At its own expense, each Grantor
shall take all commercially reasonable efforts to diligently prosecute all
material applications for registrations of Intellectual Property Rights listed
on Schedule 4, in each case for such Grantor and shall not abandon any such
application prior to exhaustion of

EX-160-

--------------------------------------------------------------------------------



all administrative and judicial remedies (other than applications (i) deemed by
such Grantor in its reasonable business judgment to be no longer prudent to
pursue or (ii) that are deemed by such Grantor in its reasonable business
judgment to no longer be necessary in the conduct of the Grantor’s business). If
any Grantor makes an application for registration of an Intellectual Property
Right before the United States Patent and Trademark Office the United States
Copyright Office, or an equivalent thereof in any state of the United States,
within sixty (60) days of the submission of such application or, if later, as
soon as legally permissible, such Grantor shall deliver to the Collateral Agent
a grant of a security interest in such application, to the Collateral Agent and
at the expense of such Grantor, confirming the grant of a security interest in
such Intellectual Property Right to the Collateral Agent hereunder, the form of
such security to be substantially in the form of Annex B hereto in the case of
Marks, Annex C hereto in the case of Patents and Annex D hereto in the case of
Copyrights or in such other form as may be reasonably satisfactory to the
Collateral Agent. Where a registration of an Intellectual Property Right is
issued hereafter to any Grantor as a result of any application now or hereafter
pending, if a security interest in such application has not already been granted
to or recorded on behalf of the Collateral Agent hereunder, such Grantor shall
deliver to the Collateral Agent a grant of security interest within sixty (60)
days.


(g) Remedies. Each Grantor hereby grants to the Collateral Agent a limited power
of attorney to sign, upon the occurrence and during the continuance of an Event
of Default at the direction of the Trustee or the requisite Holders in
accordance with the Indenture, any document which may be required by the United
States Patent and Trademark Office or similar registrar in order to effect an
absolute assignment of all right, title and interest in each registered
Intellectual Property Right and each application for such registration, and
record the same. If an Event of Default shall occur and be continuing, the
Collateral Agent may at the direction of the Trustee or the requisite Holders in
accordance with the Indenture, by written notice to the relevant Grantor, take
any or all of the following actions: (i) declare the entire right, title and
interest of such Grantor in and to the Intellectual Property Rights, vested in
the Collateral Agent for the benefit of the Secured Parties, in which event such
rights, title and interest shall immediately vest, in the Collateral Agent for
the benefit of the Secured Parties, and the Collateral Agent shall be entitled
to exercise the power of attorney referred to in this Section 6(g) hereof to
execute, cause to be acknowledged and notarized and record said absolute
assignment with the applicable agency or registrar; (ii) take and use or sell
the Intellectual Property Rights; (iii) take and use or sell the goodwill of
such Grantor’s business symbolized by the Marks and the right to carry on the
business and use the assets of such Grantor in connection with which the Marks
or Domain Names have been used; and (iv) direct such Grantor to refrain, in
which event such Grantor shall refrain, from using the Intellectual Property
Rights in any manner whatsoever, directly or indirectly, and such Grantor shall
execute such further documents that the Collateral Agent may reasonably request
to further confirm this and to transfer ownership of the Intellectual Property
Rights and registrations and any pending applications in the United States
Copyright Office, United States Patent and Trademark Office, equivalent office
in a state of the United States or a foreign jurisdiction or applicable Domain
Name registrar to the Collateral Agent.

EX-161-

--------------------------------------------------------------------------------



(h) Discontinuance. Nothing in this Agreement shall prevent any Grantor from
discontinuing the use or maintenance of any Intellectual Property Rights if (i)
such Grantor so determines in its reasonable business judgment and (ii) it is
not prohibited by the Indenture Documents.


6.    Rights of Collateral Agent. Collateral Agent shall have the rights
contained in this Section 6 at all times during the period of time this
Agreement is effective.


(a) Financing Statements Filings. Each Grantor hereby authorizes Collateral
Agent to file (or any Secured Party to file on behalf of the Collateral Agent),
without the signature of such Grantor, (but the Collateral Agent shall not be
obligated to so file) one or more financing or continuation statements, and
amendments thereto, relating to the Collateral (which statements may describe
the Collateral as “all assets” of such Grantor); provided, however, such
authorization shall not relieve any Grantor from its respective obligations to
take all actions necessary to perfect and maintain the perfection of the
Collateral Agent’s Lien on the Collateral. All charges, expenses and fees that
the Collateral Agent may incur in doing any of the foregoing, and any local
taxes relating thereto, shall be paid by the Grantors to the Collateral Agent
within ten (10) Business Days of demand.


(b) Power of Attorney. Each Grantor hereby irrevocably appoints Collateral Agent
as such Grantor’s attorney-in-fact, such power of attorney being coupled with an
interest, with full authority in the place and stead of such Grantor and in the
name of such Grantor or otherwise, after the occurrence and during the
continuance of an Event of Default, to take any action and to execute any
instrument that Collateral Agent or any Secured Party may deem necessary or
appropriate to accomplish the purposes of this Agreement, including without
limitation: (i) to demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
the Collateral; (ii) to receive, endorse and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) above;
and (iii) to file any claims or take any action or institute any proceedings
that Collateral Agent or any Secured Party may deem necessary or appropriate for
the collection and/or preservation of the Collateral or otherwise to enforce the
rights of Collateral Agent and the Secured Parties with respect to the
Collateral.


(c) Further Rights. Collateral Agent has been appointed as the Collateral Agent
hereunder pursuant to the Indenture and shall be entitled to the benefits of the
Indenture Documents. Notwithstanding anything contained herein to the contrary,
Collateral Agent may employ agents, trustees, or attorneys-in-fact and may vest
any of them with any property (including, without limitation, any Collateral
pledged hereunder), title, right or power deemed necessary for the purposes of
such appointment. Notwithstanding anything to the contrary herein, the following
provisions shall govern the Collateral Agent’s rights, powers, obligations and
duties under this Agreement:


(i) The Collateral Agent shall have no duty to act, consent or request any
action of the Grantors or any other Person in connection with this Agreement
(including all schedules and exhibits attached hereto) unless the Collateral
Agent
shall have received written direction from the Trustee or the requisite Holders
in accordance with the Indenture.

EX-162-

--------------------------------------------------------------------------------





(ii) The Collateral Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under Section
9-207 of the New York UCC or otherwise, shall be to deal with it in the same
manner as the Collateral Agent deals with similar property for its own account.
Neither any Secured Party nor any of its officers, directors, employees or
agents shall be liable to the Grantors for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent hereunder are solely to protect the interests of the Secured
Parties in the Collateral and shall not impose any duty upon any of them to
exercise any such powers. The Collateral Agent shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither it nor any of its officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
its own gross negligence or willful misconduct. The Collateral Agent shall not
be responsible for, nor incur any liability with respect to, (A) the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the security interest in any of the Collateral,
whether impaired by operation of law or by reason of any action or omission to
act on its part under this Agreement or any of the other Indenture Documents,
except to the extent such action or omission constitutes gross negligence or
willful misconduct on the part of the Collateral Agent, (B) the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
(C) the validity of the title of the Grantors to the Collateral, (D) insuring
the Collateral or (E) the payment of taxes, charges or assessments upon the
Collateral or otherwise as to the maintenance of the Collateral.


(iii) Notwithstanding any provision to the contrary elsewhere in this Agreement
or any other Indenture Documents the Collateral Agent shall not have any duties
or responsibilities, except those expressly set forth in this Agreement or such
other Indenture Documents and no implied covenants, functions or
responsibilities shall be read into this Agreement or otherwise exist against
Collateral Agent.


(iv) The Collateral Agent shall not be deemed to be in a relationship of trust
or confidence with any Secured Party, or any other Person (including any
beneficiary under the Intercreditor Agreement) by reason of this Agreement, and
shall not owe any fiduciary, trust or other special duties to the any Secured
Party, or any other Person (including any beneficiary under the Intercreditor
Agreement) by reason of this Agreement. The parties hereto acknowledge that
Collateral Agent’s duties do not include any discretionary authority,
determination, control or responsibility with respect to any Indenture Documents
or any Collateral, notwithstanding any rights or discretion that may be granted
to the Collateral Agent in such Indenture Documents. The provisions of this
Agreement, including, without limitation those provisions relating to the
rights, duties, powers, privileges, protections and indemnification of the
Collateral Agent shall apply with respect to any actions taken or not taken by
the Collateral Agent under any Indenture Documents.



EX-163-

--------------------------------------------------------------------------------



(v) Notwithstanding anything herein to the contrary, in no event shall the
Collateral Agent have any obligation to inquire or investigate as to the
correctness, veracity, or content of any instruction received from any party to
this Agreement or any other Indenture Documents. In no event shall the
Collateral Agent have any liability in respect of any such instruction received
by it and relied on with respect to any action or omission taken pursuant
thereto.


(vi) With respect to the Collateral Agent’s duties under this Agreement or any
of the Indenture Documents, the Collateral Agent may act through its attorneys,
accountants, experts and such other professionals as the Collateral Agent deems
necessary, advisable or appropriate and shall not be responsible for the
misconduct or negligence of any attorney, accountant, expert or other such
professional appointed with due care.


(vii) Neither the Collateral Agent nor any of its experts, officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (x) liable for any
action lawfully taken or omitted to be taken by it under or in connection with
this Agreement or any of the Indenture Documents (except for its gross
negligence or willful misconduct), or (y) responsible in any manner for any
recitals, statements, representations or warranties (other than its own
recitals, statements, representations or warranties) made in this Agreement or
any of the other Indenture Documents or in any certificate, report, statement or
other document referred to or provided for in, or received by the Collateral
Agent under or in connection with, this Agreement or any of the Indenture
Documents or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any of the Indenture Documents or for any
failure of the Grantors or any other Person to perform their obligations
hereunder and thereunder. The Collateral Agent shall not be under any obligation
to any Person to ascertain or to inquire as to (A) the observance or performance
of any of the agreements contained in, or conditions of, this Agreement or any
of the Indenture Documents or to inspect the properties, books or records of the
Grantors, (B) whether or not any representation or warranty made by any Person
in connection with this Agreement or any Indenture Documents is true, (C) the
performance by any Person of its obligations under this Agreement or any of the
Indenture Documents or (D) the breach of or default by any Person of its
obligations under this Agreement or any of the Indenture Documents.


(viii) The Collateral Agent shall not be bound or required to take any action
that it believes, based on advice of counsel, is in conflict with any
applicable law, this Agreement or any of the other Indenture Documents, or any
order of any court or administrative agency.

EX-164-

--------------------------------------------------------------------------------







(ix) The Collateral Agent shall be authorized to but shall not be responsible
for filing any financing or continuation statements or recording any documents
or instruments in any public office at any time or times or otherwise perfecting
or monitoring or maintaining the perfection of any security interest in the
Collateral. It is expressly agreed, to the maximum extent permitted by
applicable law, that the Collateral Agent shall have no responsibility for (x)
taking any necessary steps to preserve rights against any Person with respect to
any Collateral or (y) taking any action to protect against any diminution in
value of the Collateral, but, in each case (A) subject to the requirement that
the Collateral Agent may not act or omit to take any action if such act or
omission would constitute gross negligence or willful misconduct and (B) the
Collateral Agent may do so and all expenses reasonably incurred in connection
therewith shall be part of the Indenture Documents.


(x) The Collateral Agent shall not be liable or responsible for any loss or
diminution in the value of any Collateral, by reason of the act or omission of
any carrier, forwarding agency or other agent or bailee selected by the
Collateral Agent in good faith, except to the extent of the Collateral Agent’s
gross negligence or willful misconduct.


(xi) Notwithstanding anything in this Agreement or any of the Indenture
Documents to the contrary, (A) in no event shall the Collateral Agent or any
officer, director, employee, representative or agent of the Collateral Agent be
liable under or in connection with this Agreement or any of the Indenture
Documents for indirect, special, incidental, punitive or consequential losses or
damages of any kind whatsoever, including but not limited to lost profits or
loss of opportunity, whether or not foreseeable, even if the Collateral Agent
has been advised of the possibility thereof and regardless of the form of action
in which such damages are sought; and (B) the Collateral Agent shall be afforded
all of the rights, powers, immunities and indemnities set forth in this
Agreement or in all of the other Indenture Documents to which it is a signatory
as if such rights, powers, immunities and indemnities were specifically set out
in each such Indenture Documents. In no event shall the Collateral Agent be
obligated to invest any amounts received by it hereunder.


(xii) The Collateral Agent shall be entitled conclusively to rely, and shall be
fully protected in relying, upon any note, writing, resolution, request,
direction, certificate, notice, consent, affidavit, letter, cablegram, telegram,
telecopy, email, telex or teletype message, statement, order or other document
or conversation believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and/or upon
advice and/or statements of legal counsel, independent accountants and other
experts reasonably selected by the Collateral Agent and need not investigate any
fact or matter stated in any such document. Any such statement of legal counsel
shall be

EX-165-

--------------------------------------------------------------------------------



full and complete authorization and protection in respect of any action taken or
suffered by it hereunder in accordance therewith. The Collateral Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any of the other Indenture Documents (A) if such action would, in the
reasonable opinion of the Collateral Agent (which may be based on the opinion of
legal counsel), be contrary to applicable law or any of the Indenture Documents,
(B) if such action is not provided for in this Agreement or any of the other
Indenture Documents, (C) if, in connection with the taking of any such action
hereunder or under any of the Indenture Documents that would constitute an
exercise of remedies hereunder or under any of the Indenture Documents it shall
not first be indemnified to its satisfaction by the Holders against any and all
risk of nonpayment, liability and expense that may be incurred by it, its agents
or its counsel by reason of taking or continuing to take any such action, or (D)
if, notwithstanding anything to the contrary contained in this Agreement, in
connection with the taking of any such action that would constitute a payment
due under any agreement or document, it shall not first have received from the
Holders or the applicable Grantor funds equal to the amount payable. The
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any of the other Indenture
Documents in accordance with a request of the Trustee or the requisite Holders
in accordance with the Indenture, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the other Holders and
the Trustee.


(xiii) The Collateral Agent shall not be deemed to have actual, constructive,
direct or indirect knowledge or notice of the occurrence of any Default or Event
of Default unless and until the Collateral Agent has received a written notice
or a certificate from a Grantor, a Holder or the Trustee stating that a Default
or Event of Default has occurred. The Collateral Agent shall have no obligation
whatsoever either prior to or after receiving such notice or certificate to
inquire whether a Default or Event of Default has in fact occurred and shall be
entitled to rely conclusively, and shall be fully protected in so relying, on
any notice or certificate so furnished to it. No provision of this Agreement,
the Intercreditor Agreement or any of the Indenture Documents shall require the
Collateral Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties under this
Agreement, any of the other Indenture Documents or the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability
including an advance of moneys necessary to perform work or to take the action
requested is not reasonably assured to it, the Collateral Agent may decline to
act unless it receives indemnity satisfactory to it in its sole discretion,
including an advance of moneys necessary to take the action requested. The
Collateral Agent shall be under no obligation or duty to take any action under
this Agreement or any of the other Indenture Documents or otherwise if taking
such action (x) would subject the Collateral Agent to a tax in any jurisdiction
where it is not then subject to a tax or (y) would require the Collateral Agent
to qualify to do business in any jurisdiction where it is not then so qualified.

EX-166-

--------------------------------------------------------------------------------





7. Remedies and Related Rights. Subject to the terms of the Intercreditor
Agreement, if an Event of Default shall have occurred and be continuing, then
and in every such case, Collateral Agent, in addition to any rights now or
hereafter existing under applicable law and under the other provisions of this
Agreement, shall have all rights as a secured creditor under any UCC, and such
additional rights and remedies to which a secured creditor is entitled under the
laws in effect in all relevant jurisdictions when a debtor is in default under a
security agreement and may exercise one or more of the rights and remedies
provided in this Section.


(a) Remedies. If an Event of Default shall have occurred and be continuing,
Collateral Agent may from time to time at the written direction of the Trustee
or the requisite Holders in accordance with the Indenture, without limitation
and without notice except as expressly provided in any of the Indenture
Documents:


(i) exercise in respect of the Collateral all the rights and remedies of a
secured party under the UCC (whether or not the UCC applies to the affected
Collateral);


(ii) require the Grantors to, and such Grantors hereby agree that they will at
their expense and upon request of Collateral Agent, assemble the Collateral as
directed by Collateral Agent and make it available to Collateral Agent at a
place where such Collateral is permitted to be kept pursuant to Section 3(h);


(iii) reduce the Secured Parties’ claim to judgment or foreclose or otherwise
enforce, in whole or in part, the security interest granted hereunder by any
available judicial procedure;


(iv) sell or otherwise dispose of, at its office, on the premises of any Grantor
or elsewhere, the Collateral, for cash, on credit, and upon such terms as may be
commercially reasonable, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
or other disposition of any part of the Collateral shall not exhaust Collateral
Agent’s power of sale, but sales or other dispositions may be made from time to
time until all of the Collateral has been sold or disposed of or until the
Indenture Obligations have been paid and performed in full), and at any such
sale or other disposition it shall not be necessary to exhibit any of the
Collateral;


(v)    buy the Collateral, or any portion thereof, at any public sale;


(vi) buy the Collateral, or any portion thereof, at any private sale, for cash,
on credit, and upon such other terms as may be commercially reasonable, if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations;


(vii)    apply for the appointment of a receiver for the Collateral, and
Grantors hereby consent to any such appointment; and


(viii) at the option of and if instructed by the requisite Holders, retain the
Collateral on behalf of the Holders or distribute the Collateral to the Holders,

EX-167-

--------------------------------------------------------------------------------



in each case in satisfaction of the Indenture Obligations, whenever the
circumstances are such that Collateral Agent is entitled to do so under the UCC
or otherwise; to the full extent permitted by the UCC, Collateral Agent shall be
permitted to elect whether such retention shall be in full or partial
satisfaction of the Indenture Obligations.


In the event Collateral Agent shall elect (at the instruction of the requisite
Holders) to sell the Collateral, Collateral Agent may sell the Collateral
without giving any warranties and shall be permitted to specifically disclaim
any warranties of title or the like. In the event the purchaser fails to pay for
the Collateral, Collateral Agent may resell the Collateral and Grantors shall be
credited with the proceeds of the sale. Each Grantor agrees that in the event
such Grantor or any obligor is entitled to receive any notice under the UCC, as
it exists in the state governing any such notice, of the sale or other
disposition of any Collateral, reasonable notice shall be deemed given when such
notice is deposited in a depository receptacle under the care and custody of the
United States Postal Service, postage prepaid, at such party’s address set forth
on the signature pages hereof, ten (10) days prior to the date of any public
sale, or after which a private sale, of any of such Collateral is to be held.
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Collateral Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.


(b) Application of Proceeds. If any Event of Default shall have occurred and be
continuing, any cash held by Collateral Agent as Collateral, and any cash
proceeds received by Collateral Agent in respect of any sale or other
disposition of, collection from, or other realization upon, all or any part of
the Collateral shall be transferred, conveyed or distributed to the Trustee to
be applied in accordance with the Indenture or as otherwise may be directed by
the Trustee pursuant to the Indenture Documents.


(c) Deficiency. In the event that the proceeds of any sale of, collection from,
or other realization upon, all or any part of the Collateral by Collateral Agent
are insufficient to pay all amounts to which Collateral Agent is legally
entitled, the Company, the other Grantors and any other Person who guaranteed or
is otherwise obligated to pay all or any portion of the Indenture Obligations
shall be liable for the deficiency, together with interest thereon as provided
in the Indenture Documents, to the full extent permitted by the UCC.


(d) Waiver. Except as otherwise provided in this Agreement, EACH GRANTOR HEREBY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL HEARING
IN CONNECTION WITH COLLATERAL AGENT’S TAKING POSSESSION OR COLLATERAL AGENT’S
DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL
PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH
RIGHT WHICH ANY GRANTOR WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY
STATUTE OF THE UNITED STATES OR OF ANY STATE, and each Grantor hereby

EX-168-

--------------------------------------------------------------------------------



further waives, to the extent permitted by applicable law, and releases
Collateral Agent from:


(i) all claims, damages and demands against the Collateral Agent arising out of
the repossession, retention or sale of all or any part of the Collateral, except
any damages which are the direct result of Collateral Agent’s gross negligence
or willful misconduct;


(ii) all claims, damages and demands against Collateral Agent arising by reason
of the fact that the price at which the Collateral, or any part thereof, may
have been sold at a private sale was less than the price which might have been
obtained at public sale or was less than the aggregate amount of the Indenture
Obligations, even if Collateral Agent accepts the first offer received which
Collateral Agent in good faith deems to be commercially reasonable under the
circumstances and does not offer the Collateral, or any portion thereof, to more
than one offeree;


(iii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of Collateral Agent’s rights
hereunder; and


(iv) all equities or rights of redemption, appraisal, valuation, stay, extension
or moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale or other
disposition of the Collateral or any portion thereof, and each Grantor, for
itself and all who may claim under it, insofar as it or they now or hereafter
lawfully may, hereby waives the benefit of all such laws.


Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of each Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against each Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
the Grantor.


(e) Remedies Cumulative. No right, power or remedy herein conferred upon or
reserved to Collateral Agent is intended to be exclusive of any other right,
power or remedy, and every such right, power and remedy shall, to the extent
permitted by applicable Law, be cumulative and in addition to every other right,
power and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not pre- vent the concurrent or later assertion
or employment of any other appropriate right, power or remedy.


(f) Delay Not Waiver. No delay or omission of Collateral Agent or any other
Secured Party to exercise any right, power or remedy accruing upon the
occurrence and during the continuance of any Event of Default shall impair any
such right or power or

EX-169-

--------------------------------------------------------------------------------



shall be construed to be a waiver of any such Event of Default or an
acquiescence therein; and every right, power and remedy given by this Agreement
may be exercised from time to time, and as often as shall be deemed expedient,
by Collateral Agent.


(g) Restoration of Rights and Powers. In case Collateral Agent shall have
instituted any action or proceeding to enforce any right, power or remedy under
this Agreement by foreclosure, sale, entry, leasing, conveyance, assignment,
transfer, other disposition, other realization or otherwise, and such action or
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to Collateral Agent, then and in every such case
each Grantor, Collateral Agent and each other Secured Party shall be restored to
their former positions and rights hereunder with respect to the Collateral
subject to the security interest created under this Agreement, and all rights,
remedies and powers of Collateral Agent and each Grantor shall continue as if no
such actions or proceedings had been instituted.


(h) Environmental Liability. In the event that the Collateral Agent is requested
to acquire title to an asset for any reason, or take any managerial action of
any kind in regard thereto, which in the Collateral Agent’s sole discretion may
cause the Collateral Agent to be considered an “owner or operator” under any
environmental laws or otherwise cause the Collateral Agent to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, the Collateral Agent reserves the right to not
follow such direction, to resign as Collateral Agent or to arrange for the
transfer of the title or control of the asset to a court appointed receiver.
Neither the Trustee nor the Collateral Agent will be liable to any Person for
any environmental liability or any environmental claims or contribution actions
under any federal, state or local law, rule or regulation by reason of the
Collateral Agent’s actions and conduct as authorized, empowered and directed
hereunder or relating to any kind of discharge or release or threatened
discharge or release of any hazardous materials into the environment. Neither
the Trustee nor the Collateral Agent shall be responsible for any loss incurred
by the Secured Parties by the Collateral Agent’s refusal to take actions to
acquire title or other actions that may result in it being considered an “owner
or operator”.


8. Security Interest Absolute. All rights of the Collateral Agent and the
security interests granted to the Collateral Agent hereunder, and all
obligations of Grantors hereunder, are absolute and unconditional, irrespective
of:


(a) Any lack of validity or enforceability of the Indenture, the Notes or any
other Indenture Document; or


(b)    The failure of the Collateral Agent or any holder of a Note:


(i) To assert any claim or demand or to enforce any right or remedy under the
provisions of the Notes or any other Indenture Document or otherwise, or

EX-170-

--------------------------------------------------------------------------------



(ii)    To exercise any right or remedy against any collateral securing any
obligations of Grantors owing to the Secured Parties; or


(c) Any change in the time, manner or place of payment of, or in any other term
of, all or any of the Indenture Obligations or any other extension, compromise
or renewal of any Indenture Obligations; or


(d) Any reduction, limitation, impairment or termination of any Indenture
Obligations for any reason (other than the satisfaction and discharge of the
Indenture Obligations in full), including any claim of waiver, release,
surrender, alteration or compromise (and Grantors hereby waive any right to or
claim of any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of any invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Indenture Obligations); or


(e) Any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, the Notes or any other Indenture Document; or


(f) Any addition, exchange, release, surrender or nonperfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Indenture Obligations; or


(g) Any other circumstances which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Grantor, including, without
limitation, any and all suretyship defenses.


9.    Indemnity.


(a) Each Grantor jointly and severally agrees to indemnify, reimburse and hold
the Collateral Agent, each other Secured Party and their respective successors,
assigns, officers, directors, employees, affiliates and agents (hereinafter in
this Section 9 referred to individually as “Indemnitee,” and collectively as
“Indemnitees”) harmless from any and all liabilities, obligations, damages,
injuries, penalties, claims, demands, actions, suits, judgments and any and all
out-of-pocket costs, expenses or disbursements (including reasonable attorneys’
fees and expenses) (for the purposes of this Section 9 the foregoing are
collectively called “expenses”) of whatsoever kind and nature imposed on,
asserted against or incurred by any of the Indemnitees in any way relating to or
arising out of this Agreement, any other Indenture Document or any other
document executed in connection herewith or therewith or in any other way
connected with the administration of the transactions contemplated hereby or
thereby or the enforcement of any of the terms of, or the preservation of any
rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition, or use of the Collateral (including latent or other defects,
whether or not discoverable), the violation of the laws of any country, state or
other governmental body or unit, any tort (including claims arising or imposed
under the doctrine of strict liability, or for or on

EX-171-

--------------------------------------------------------------------------------



account of injury to or the death of any Person (including any Indemnitee), or
property damage), or contract claim; provided, that no Indemnitee shall be
indemnified pursuant to this Section 9(a) for losses, damages or liabilities to
the extent caused by the gross negligence or willful misconduct of such
Indemnitee (as determined by a court of competent jurisdiction in a final and
non-appealable decision). Each Grantor agrees that upon written notice by any
Indemnitee of the assertion of such a liability, obligation, damage, injury,
penalty, claim, demand, action, suit or judgment, the relevant Grantor shall
assume full responsibility for the defense thereof. Each Indemnitee agrees to
promptly notify the relevant Grantor of any such assertion of which such
Indemnitee has knowledge.


(b) Without limiting the application of Section 9(a) hereof, each Grantor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable fees, out-of-pocket costs and expenses of whatever kind or
nature incurred in connection with the creation, preservation or protection of
the Collateral Agent’s Liens on, and security interest in, the Collateral,
including all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral and all other fees, out-of-pocket costs and expenses
in connection with protecting, maintaining or preserving the Collateral and the
Collateral Agent’s interest therein, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions, suits or proceedings
arising out of or relating to the Collateral.


(c) Without limiting the application of Section 9(a) or (b) hereof, each Grantor
agrees, jointly and severally, to pay, indemnify and hold each Indemnitee
harmless from and against any loss, out-of-pocket costs, damages and expenses
which such Indemnitee may suffer, expend or incur in consequence of or growing
out of any misrepresentation by any Grantor in this Agreement, any other
Indenture Document or in any writing contemplated by or made or delivered
pursuant to or in connection with this Agreement or any other Indenture
Documents.


(d) If and to the extent that the obligations of any Grantor under this Section
9 are unenforceable for any reason, such Grantor hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under applicable law.


(e) Any amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement shall constitute Indenture Obligations secured by the
Collateral. The indemnity obligations of each Grantor contained in this Section
9 shall continue in full force and effect notwithstanding the full payment of
all of the other Indenture Obligations and notwithstanding the full payment of
all the Notes issued under the Indenture and the payment of all other Indenture
Obligations and notwithstanding the discharge thereof and the occurrence of the
Termination Date.

EX-172-

--------------------------------------------------------------------------------



(f) The agreements in this Section shall survive repayment of the Indenture
Obligations, all other amounts payable under the Indenture Documents and the
resignation or removal of the Collateral Agent.


10.    Miscellaneous.


(a) Amendment. None of the terms and conditions of this Agreement may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by each Grantor and the Collateral Agent (with the written consent
of the Holders in accordance with the Indenture).


(b) Waiver by Collateral Agent. Collateral Agent may waive any Event of Default
without waiving any other prior or subsequent Event of Default. Neither the
failure by Collateral Agent to exercise, nor the delay by Collateral Agent in
exercising, any right or remedy upon any Event of Default shall be construed as
a waiver of such Event of Default or as a waiver of the right to exercise any
such right or remedy at a later date. No single or partial exercise by
Collateral Agent of any right or remedy hereunder shall exhaust the same or
shall preclude any other or further exercise thereof, and every such right or
remedy hereunder may be exercised at any time. No waiver of any provision hereof
or consent to any departure by any Grantor therefrom shall be effective unless
the same shall be in writing and signed by Collateral Agent and then such waiver
or consent shall be effective only in the specific instances, for the purpose
for which given and to the extent therein specified. No notice to or demand on
any Grantor in any case shall of itself entitle such Grantor to any other or
further notice or demand in similar or other circumstances.


(c) Costs and Expenses. The Grantors will upon demand pay to Collateral Agent
and the Secured Parties the amount of any and all reasonable out-of-pocket costs
and expenses (including without limitation, reasonable attorneys’ fees and
expenses), which Collateral Agent and the Secured Parties may incur in
connection with the enforcement of any of the rights of Collateral Agent and the
Secured Parties under the Indenture Documents in connection with any Event of
Default.


(d) No Third Party Beneficiaries. The agreements of the parties hereto are
solely for the benefit of the Grantors, Collateral Agent, and the other Secured
Parties and their respective successors and assigns and no other Person shall
have any rights hereunder.


(e) Termination; Release. After the Termination Date, this Agreement (including
any provision providing for the appointment of Collateral Agent as attorney-
in-fact for any Grantor) and the Liens and security interests granted hereunder
shall terminate automatically and without further action by any party, and
Collateral Agent, at the request and expense of the Company, will execute and
deliver to each Grantor the proper instruments acknowledging the termination of
this Agreement, and will duly assign, transfer and deliver to each Grantor
(without recourse and without any representation or warranty) such of the
Collateral as may be in possession of the Collateral Agent and has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement. Collateral Agent shall also execute and deliver, at the request and
expense of the Company, upon termination of this Agreement, such UCC termination
statements, and such other documentation as shall be reasonably requested by any
Grantor to effect the termination and release of the Liens and security
interests granted by this Agreement.



EX-173-

--------------------------------------------------------------------------------



(f)    Governing Law; Submission to Jurisdiction.


(i) THIS AGREEMENT, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE AND MATTERS RELATING TO THE CREATION, VALIDITY, ENFORCEMENT OR
PRIORITY OF THE LIENS CREATED BY THIS AGREEMENT, SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS RULES THEREOF
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW) EXCEPT AS MAY
BE REQUIRED BY OTHER MANDATORY PROVISIONS OF LAW.


(ii) Each Grantor hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York City for the purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each Grantor hereby irrevocably waives, to the fullest extent permitted
by applicable law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. To the extent permitted by applicable law, each Grantor
further irrevocably agrees to the service of process of any of the
aforementioned courts in any suit, action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, return receipt requested, to such
Grantor at the address referenced in Section 10(i), such service to be effective
upon the date indicated on the postal receipt returned from the Grantor.


(iii) To the extent any Grantor may, in any action or proceeding arising out of
or relating to this Agreement, be entitled under any applicable law to require
or claim that Collateral Agent or any Secured Party post security for costs or
take similar action, such Grantor hereby irrevocably (to the extent permitted by
applicable law) waives and agrees not to claim the benefit of such entitlement.


(g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY RELATING HERETO
OR THERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE SECURED PARTIES TO
ENTER INTO THIS AGREEMENT AND THE OTHER INDENTURE DOCUMENTS.

EX-174-

--------------------------------------------------------------------------------



(h) Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable under present or
future laws, such provision shall be fully severable, shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be illegal, invalid or unenforceable.


(i) Notices. All notices to permitted or required under this Agreement may be
sent as follows:


If to any Grantor: to the address of each Grantor set forth on the signature
page hereto.


If to Collateral Agent: U.S. Bank National Association, Corporate Trust
Services, 60 Livingston Avenue, St. Paul, MN 55107-1419, Attention of Raymond S.
Haverstock, A.M. Castle Administrator, Facsimile No. (651) 466-7429;


All notices to any Secured Party permitted or required under this
Agreement may be sent to Collateral Agent with a copy to the Trustee.


Any notice required to be given to any Grantor shall be given to all
Grantors.


Unless otherwise specifically provided herein, any notices or other
communications required or permitted hereunder shall be in writing, and shall be
sufficiently given if made by hand delivery, by telecopier or registered or
certified mail, postage prepaid, return receipt requested, addressed as set
forth below each party’s name on the signature pages hereto. Each of the parties
by written notice to each other may designate additional or different addresses
for notices to such Person. Any notice or communication to the parties shall be
deemed to have been given or made as of the date so delivered if personally
delivered; when receipt is acknowledged, if faxed; and five (5) calendar days
after mailing if sent by registered or certified mail, postage prepaid (except
that a notice of change of address or a notice sent by mail to the Collateral
Agent shall not be deemed to have been given until actually received by the
addressee).


(j) Binding Effect and Assignment. This Agreement (i) creates a continuing
security interest in the Collateral, (ii) shall be binding on each Grantor and
its successors and assigns, and (iii) shall inure to the benefit of Collateral
Agent and its successors and assigns. Neither Collateral Agent’s nor Grantors’
rights and obligations hereunder may be assigned or otherwise transferred
without the prior written consent of the other party, except that Collateral
Agent’s rights under the Agreement may be assigned to any Person to whom the
Indenture Obligations are validly assigned in accordance with the Indenture
Documents.


(k) Cumulative Rights. All rights and remedies of Collateral Agent hereunder are
cumulative of each other and of every other right or remedy that Collateral
Agent

EX-175-

--------------------------------------------------------------------------------



may otherwise have at law or in equity or under any of the other Indenture
Documents, and the exercise of one or more of such rights or remedies shall not
prejudice or impair the concurrent or subsequent exercise of any other rights or
remedies. Further, except as specifically noted as a waiver herein, no provision
of this Agreement is intended by the parties to this Agreement to waive any
rights, benefits or protection afforded to Collateral Agent under the UCC.


(l) Gender and Number. Within this Agreement, words of any gender shall be held
and construed to include the other gender, and words in the singular number
shall be held and construed to include the plural and words in the plural number
shall be held and construed to include the singular, unless in each instance the
context requires otherwise.


(m) Descriptive Headings. The headings in this Agreement are for convenience
only and shall in no way enlarge, limit or define the scope or meaning of the
various and several provisions hereof.


(n)    Intercreditor Agreement.


(i) The Liens, security interests and rights granted hereunder or under any
other Collateral Agreement in favor of Collateral Agent for the benefit of
itself, the Trustee and the Holders in respect of the Collateral and the
exercise of any right related thereto thereby shall be subject, in each case, to
the terms of the Intercreditor Agreement.


(ii) In the event of any direct conflict between the express terms and
provisions of this Agreement or any Collateral Agreement and of the
Intercreditor Agreement, the terms and provisions of the Intercreditor Agreement
shall control.


(iii) Notwithstanding anything to the contrary herein, any provision hereof that
requires any Grantor to (i) deliver any Collateral to Collateral Agent or (ii)
provide that the Collateral Agent have control over such Collateral may be
satisfied by (A) the delivery of such Collateral by such Grantor to the Senior
Credit Facility Agent for the benefit of the lenders party to the Senior Credit
Facility and Collateral Agent for the benefit of itself, the Trustee and the
Holders pursuant to Section 5.1 of the Intercreditor Agreement and (B) providing
that the Senior Credit Facility Agent be provided with control with respect to
such Collateral of such Grantor for the benefit of the lenders party to the
Senior Credit Facility and Collateral Agent for the benefit of itself, the
Trustee and the Holders pursuant to Section 5.1 of the Intercreditor Agreement.


(o) Additional Grantors. Additional Subsidiaries may become a party to this
Agreement by the execution of a Security Agreement Joinder and delivery of such
other supporting documentation, corporate governance and authorization
documents, and an opinion of counsel, as required by Section 4.22 of the
Indenture.


[Signature Pages Follow]





EX-176-

--------------------------------------------------------------------------------



EXECUTED as of the date first written above.


GRANTORS:


A. M. CASTLE & CO., a Maryland corporation




By: /s/ Patrick R. Anderson                        
Name: Patrick R. Anderson
Title: Chief Financial Officer


Address:
1420 Kensington Road-Suite 220
Oak Brook, IL 60523




ADVANCED FABRICATING TECHNOLOGY, LLC,
a Delaware limited liability company




By: /s/ Patrick R. Anderson                         
Name: Patrick R. Anderson
Title: Vice President


Address:
687 Byrne Industrial Drive
Rockford, MI 49341




KEYSTONE TUBE COMPANY, LLC, a
Delaware limited liability company






By: /s/ Patrick R. Anderson                         
Name: Patrick R. Anderson
Title: Treasurer


Address:
1420 Kensington Road-Suite 220
Oak Brook, IL 60523





















EX-177-

--------------------------------------------------------------------------------



PARAMONT MACHINE COMPANY, LLC, a Delaware limited liability company




By: /s/ Patrick R. Anderson                        
Name: Patrick R. Anderson
Title: Vice President


Address:
963 Commercial Ave., SE New Philadelphia, OH 44663




TOTAL PLASTICS, INC., a Michigan corporation




By: /s/ Patrick R. Anderson                        
Name: Patrick R. Anderson
Title: Vice President


Address:
2810 N. Burdick St. Kalamazoo, MI 49004







EX-178-

--------------------------------------------------------------------------------



ANNEX A


FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED LIABILITY COMPANY
INTERESTS AND PARTNERSHIP INTERESTS


AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [________, __, 201_], among the undersigned
pledgor (the “Pledgor”), [_________], not in its individual capacity but solely
as Collateral Agent (the "Pledgee"), as the issuer of the Uncertificated
Securities, Limited Liability Company Interests and/or Partnership Interests
(each as defined below) (the “Issuer”).


W I T N E S S E T H :




WHEREAS, the Pledgor[, certain of its affiliates] and the Pledgee have entered
into a Pledge and Security Agreement, dated as of February [__], 2016 (as
amended, modified, restated and/or supplemented from time to time, the “Security
Agreement”), under which, among other things, in order to secure the payment of
the Indenture Obligations (as defined in the Security Agreement), the Pledgor
has or will pledge to the Pledgee for the benefit of the Secured Parties (as
defined in the Security Agreement), and grant a security interest in favor of
the Pledgee for the benefit of the Secured Parties in, all of the right, title
and interest of the Pledgor in and to any and all [“uncertificated securities”
(as defined in Section 8-102(a)(18) of the Uniform Commercial Code, as adopted
in the State of New York) (“Uncertificated Securities”)] [Partnership Interests
(as defined in the Security Agreement)] [Limited Liability Company Interests (as
defined in the Security Agreement)], from time to time issued by the Issuer,
whether now existing or hereafter from time to time acquired by the Pledgor
(with all of such [Uncertificated Securities] [Partnership Interests] [Limited
Liability Company Interests] being herein collectively called the “Issuer
Pledged Interests”); and


WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledged
Interests and to provide for the rights of the parties under this Agreement;


NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Interests, not to comply with any instructions or orders regarding any
or all of the Issuer

EX-179-

--------------------------------------------------------------------------------



Pledged Interests originated by any person or entity other than the Pledgee (and
its successors and assigns) or a court of competent jurisdiction.


2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.


3. The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Parties, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests consisting of capital stock of a corporation
are fully paid and nonassessable.


4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:


[______________] [_______] Attention: [______________]
Telephone No.: [__________]
Telecopier No.: [__________]


5. Following its receipt of a notice from the Pledgee stating that the Pledgee
is exercising exclusive control of the Issuer Pledged Interests and until the
Pledgee shall have delivered written notice to the Issuer that all of the
Indenture Obligations have been paid in full and this Agreement is terminated,
the Issuer will send any and all redemptions, distributions, interest or other
payments in respect of the Issuer Pledged Interests from the Issuer for the
account of the Pledgee only by wire transfers to such account as the Pledgee
shall instruct.


6. Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Pledgee or the Issuer shall not be effective
until received. All notices and other communications shall be in writing and
addressed as follows:


(a)    if to the Pledgor, at:


________________________________


________________________________
    
________________________________


Attention:___________________
Telephone No.:_______________
Fax No.:____________________

EX-180-

--------------------------------------------------------------------------------



(b)     if to the Pledgee, at the address given in Section 4 hereof; (c)    if
to the Issuer, at:


________________________________


________________________________
    
________________________________


or at such other address as shall have been furnished in writing by any person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.


7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.


8. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its principles of conflict of laws.


IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.




 
 
 
 
 
 
 
[________________]
 
 
 
 
as Pledgor
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
[________________]
 
 
 
 
not in its individual capacity but solely as Collateral Agent and Pledgee








EX-181-

--------------------------------------------------------------------------------





 
 
By:
 
 
 
Name:
 
 
 
Title
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
[_________________]
 
 
 
as the Issuer
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 















ANNEX B


GRANT OF SECURITY INTEREST IN UNITED STATES TRADEMARKS


FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a (the “Grantor”) with principal offices at ,
hereby grants to [Name of Collateral Agent], as Collateral Agent, with principal
offices at [Address], (the “Grantee”), a continuing security interest in (i) all
of the Grantor’s right, title and interest in, to and under to the United States
trademarks, trademark registrations and trademark applications (the “Marks”) set
forth on Schedule A attached hereto, (ii) all proceeds (as such term is defined
in the Uniform Commercial Code of the State of New York as in effect from time
to time) and products of the Marks, (iii) the goodwill of the businesses with
which the Marks are associated and (iv) all causes of action arising prior to or
after the date hereof for infringement of any of the Marks or unfair competition
regarding the same.


THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Pledge and Security
Agreement among the Grantor, the other Grantors from time to time party thereto
and the Grantee, dated as of February [__], 2016 (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”). Upon the
occurrence of the Termination Date (as defined in the Security Agreement), the
Grantee shall execute, acknowledge, and deliver to the Grantor an instrument in
writing releasing the security interest in the Marks acquired under this Grant.


This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this

EX-182-

--------------------------------------------------------------------------------







Grant are deemed to conflict with the Security Agreement, the provisions of the
Security


Agreement shall govern.




[Remainder of this page intentionally left blank; signature page follows]



EX-183-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
_______day of ____________, ____.








 
 
[NAME OF GRANTOR], Grantor
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










EX-184-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Grant as of the     day
of     ,     .


 
 
[NAME OF COLLATERAL AGENT],
 
 
as Collateral Agent and Grantee
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 




EX-185-

--------------------------------------------------------------------------------



STATE OF ______________ )
) ss.:
COUNTY OF ____________    )








On this ______day of _______, ____, before me personally came
___________________,    
who, being by me duly sworn, did state as follows: that [s]he is ______________
of [Name of Grantor], that [s]he is authorized to execute the foregoing Grant on
behalf of said _______________and that [s]he did so by authority of the [Board
of Directors] of said ___________________.








Notary Public



EX-186-

--------------------------------------------------------------------------------



STATE OF ______________ )
) ss.:
COUNTY OF ____________    )








On this ______day of _______, ____, before me personally came
___________________,    
who, being by me duly sworn, did state as follows: that [s]he is ______________
of [Name of Grantor], that [s]he is authorized to execute the foregoing Grant on
behalf of said _______________and that [s]he did so by authority of the [Board
of Directors] of said ___________________.








Notary Public



EX-187-

--------------------------------------------------------------------------------



SCHEDULE A




MARK
 
REG NO.
 
REG. DATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










EX-188-

--------------------------------------------------------------------------------













ANNEX C


GRANT OF SECURITY INTEREST IN UNITED STATES PATENTS


FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a (the “Grantor”) with principal offices at ,
hereby grants to [Name of Collateral Agent], as Collateral Agent, with principal
offices at [Address], (the “Grantee”), a continuing security interest in (i) all
of the Grantor’s rights, title and interest in, to and under the United States
patents (the “Patents”) set forth on Schedule A attached hereto, in each case
together with (ii) all proceeds (as such term is defined in the Uniform
Commercial Code of the State of New York as in effect from time to time) and
products of the Patents, and (iii) all causes of action arising prior to or
after the date hereof for infringement of any of the Patents or unfair
competition regarding the same.


THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Pledge and Security
Agreement among the Grantor, the other Grantors from time to time party thereto
and the Grantee, dated as of February [__], 2016 (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”). Upon the
occurrence of the Termination Date (as defined in the Security Agreement), the
Grantee shall execute, acknowledge, and deliver to the Grantor an instrument in
writing releasing the security interest in the Patents acquired under this
Grant.



EX-189-

--------------------------------------------------------------------------------



This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.


[Remainder of this page intentionally left blank; signature page follows]



EX-190-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ______
day of _____________, ______.






 
 
[NAME OF GRANTOR], Grantor
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




EX-191-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ______
day of ___________, _____.








 
 
[NAME OF COLLATERAL AGENT],
 
 
as Collateral Agent and Grantee
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 




EX-192-

--------------------------------------------------------------------------------



STATE OF ______________ )
) ss.:
COUNTY OF ____________    )








On this ______day of _______, ____, before me personally came
___________________,    
who, being by me duly sworn, did state as follows: that [s]he is ______________
of [Name of Grantor], that [s]he is authorized to execute the foregoing Grant on
behalf of said _______________and that [s]he did so by authority of the [Board
of Directors] of said ___________________.








Notary Public



EX-193-

--------------------------------------------------------------------------------



STATE OF ______________ )
) ss.:
COUNTY OF ____________    )








On this ______day of _______, ____, before me personally came
___________________,    
who, being by me duly sworn, did state as follows: that [s]he is ______________
of [Name of Grantor], that [s]he is authorized to execute the foregoing Grant on
behalf of said _______________and that [s]he did so by authority of the [Board
of Directors] of said ___________________.








Notary Public



EX-194-

--------------------------------------------------------------------------------



SCHEDULE A






PATENT
 
PATENT NO.
 
ISSUE DATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









    

EX-195-

--------------------------------------------------------------------------------



ANNEX D




GRANT OF SECURITY INTEREST IN UNITED STATES COPYRIGHTS




WHEREAS, [Name of Grantor], a ________________ ____________________(the
“Grantor”),
having its chief executive office at , , is the owner of all right, title and
interest in and to the United States copyrights and associated United States
copyright registrations and applications for registration set forth in Schedule
A attached hereto;


WHEREAS, [NAME OF COLLATERAL AGENT], as Collateral Agent, having its principal
offices at [address] (the “Grantee”), desires to acquire a security interest in
said copyrights and copyright registrations and applications therefor; and


WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the copyrights and copyright registrations and applications
therefor described above.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Pledge and
Security Agreement, dated as of February [__], 2016, made by the Grantor, the
other Grantors from time to time party thereto and the Grantee (as amended,
modified, restated and/or supplemented from time to time, the “Security
Agreement”), the Grantor hereby assigns to the Grantee as collateral security,
and grants to the Grantee a continuing security interest in, to and under (i)
the copyrights and copyright registrations and applications therefore set forth
in Schedule A attached hereto (the “Copyrights”), (ii) all proceeds (as such
term is defined in the Uniform Commercial Code of the State of New York as in
effect from time to time) and products of the Copyrights, and (iii) all causes
of action arising prior to or after the date hereof for infringement of any of
the Copyrights or unfair competition regarding the same.


Upon the occurrence of the Termination Date (as defined in the Security
Agreement), the Grantee shall execute, acknowledge, and deliver to the Grantor
an instrument in writing releasing the security interest in the Copyrights
acquired under this Grant.


This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.


[Remainder of this page intentionally left blank; signature page follows]


IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ______
day of _____________, ______.






 
 
[NAME OF GRANTOR], Grantor
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ______
day of ___________, _____.








 
 
[NAME OF COLLATERAL AGENT],
 
 
as Collateral Agent and Grantee
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 



            



EX-196-

--------------------------------------------------------------------------------



STATE OF ______________ )
) ss.:
COUNTY OF ____________    )








On this ______day of _______, ____, before me personally came
___________________,    
who, being by me duly sworn, did state as follows: that [s]he is ______________
of [Name of Grantor], that [s]he is authorized to execute the foregoing Grant on
behalf of said _______________and that [s]he did so by authority of the [Board
of Directors] of said ___________________.








Notary Public



EX-197-

--------------------------------------------------------------------------------



STATE OF ______________ )
) ss.:
COUNTY OF ____________    )








On this ______day of _______, ____, before me personally came
___________________,    
who, being by me duly sworn, did state as follows: that [s]he is ______________
of [Name of Grantor], that [s]he is authorized to execute the foregoing Grant on
behalf of said _______________and that [s]he did so by authority of the [Board
of Directors] of said ___________________.








Notary Public



EX-198-

--------------------------------------------------------------------------------



ANNEX E


FORM OF
PLEDGE AND SECURITY AGREEMENT JOINDER


This SECURITY AGREEMENT JOINDER (as the same may from time to time be amended,
restated, supplemented or otherwise modified, this “Agreement”), is made as of
the [______] day of [___________,_____] by [_________________], a [____________]
[___________] (“New Grantor”), in favor of U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as the collateral agent (“Collateral Agent”), for
the benefit of the Secured Parties (as defined in the Security Agreement).


WHEREAS, A.M. Castle & Co., a Maryland corporation (the “Company”) entered into
an Indenture, dated as of February [__], 2016, (as amended, restated,
supplemented or otherwise modified from time to time, the “Indenture”), pursuant
to which the Company has issued 12.750% Senior Secured Notes due 2018 in a
principal amount of [ ] (and, together with any additional notes that may be
issued by the Company from time to time thereunder or exchanged therefor or for
such additional notes, the “Notes”);


WHEREAS, in connection with the Indenture, certain of the Company’s subsidiaries
(such subsidiaries, together with the Company, each, a “Grantor” and,
collectively, the “Grantors”) entered into that certain Pledge and Security
Agreement, dated as of February [__], 2016 (as the same may from time to time be
amended, restated or otherwise modified, the “Security Agreement”), pursuant to
which the Grantors granted to the Collateral Agent, for the benefit of the
Secured Party, a security interest in and pledge of substantially all of their
assets;


WHEREAS, New Grantor, a subsidiary of the Company, deems it to be in the direct
pecuniary and business interests of New Grantor that the Company continue to
obtain from the Secured Parties the financial accommodations provided for in the
Indenture;


WHEREAS, New Grantor understands that the Secured Parties are willing to
continue grant such financial accommodations only upon certain terms and
conditions, one of which is that New Grantor grant to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in and a collateral
assignment of New Grantor’s Collateral, as hereinafter defined, and this
Agreement is being executed and delivered in consideration of each financial
accommodation granted to the Company by the Secured Parties, and for other
valuable consideration;


WHEREAS, pursuant to Section 4.22 of the Indenture and Section 10(o) of the
Security Agreement, New Grantor has agreed that, effective on [________],
[_______] (the “Joinder Effective
Date”), New Grantor shall become a party to the Security Agreement and shall
become a “Grantor” thereunder; and


WHEREAS, except as specifically defined herein, capitalized terms used herein
that are defined in the Security Agreement shall have their respective meanings
ascribed to them in the Security Agreement;



EX-199-

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the benefits accruing to New Grantor, the
receipt and sufficiency of which are hereby acknowledged, New Grantor hereby
makes the following representations and warranties to the Collateral Agent and
the Secured Parties, covenants to the Collateral Agent and the Secured Parties,
and agrees with the Collateral Agent as follows:


Section 1.    Assumption and Joinder. On and after the Joinder Effective Date:


(a) New Grantor hereby irrevocably and unconditionally assumes, agrees to be
liable for, and agrees to perform and observe, each and every one of the
covenants, rights, promises, agreements, terms, conditions, obligations,
appointments, duties and liabilities of a “Grantor” under the Security Agreement
and all of the other Indenture Documents (as defined in the Indenture)
applicable to it as a Grantor under the Security Agreement;


(b) New Grantor shall become bound by all representations, warranties,
covenants, provisions and conditions of the Security Agreement and each other
Indenture Document applicable to it as a Grantor under the Security Agreement,
as if New Grantor had been the original party making such representations,
warranties and covenants; and


(c) all references to the term “Grantor” in the Security Agreement or in any
other Indenture Document, or in any document or instrument executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to be a reference to, and shall include,
New Grantor.


Section 2. Grant of Security Interests. In consideration of and as security for
the full and complete payment, and performance when due, of all of the
Obligations, New Grantor hereby grants to the Collateral Agent, for the benefit
of the Secured Parties, a security interest in all of New Grantor’s Collateral.


Section 3. Representations and Warranties of New Grantor. New Grantor hereby
represents and warrants to Collateral Agent and each Secured Party that:


(a) New Grantor has the requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder and under the Security
Agreement and any other Indenture Document to which it is a party. The
execution, delivery and performance of this Agreement by New Grantor and the
performance of its obligations under this Agreement, the Security Agreement, and
any other Indenture Document have been duly authorized by the board of directors
of New Grantor and no other corporate proceedings on the part of New Grantor are
necessary to authorize the execution, delivery or performance of this Agreement,
the transactions contemplated hereby or the performance of its obligations under
this Agreement, the Security Agreement or any other Indenture Document. This
Agreement has been duly executed and delivered by New Grantor. This Agreement,
the Security Agreement and each Indenture Document constitutes the legal, valid
and binding obligation of New Grantor enforceable against it in accordance with
its respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and
by general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity.



EX-200-

--------------------------------------------------------------------------------



(b) Attached hereto as Exhibit A are supplemental schedules to the Indenture,
which schedules set forth the information required by the Indenture with respect
to New Grantor.


(c) Each of the representations and warranties set forth in the Security
Agreement are true and correct in all material respects on as and as of the date
hereof as such representations and warranties apply to New Grantor (except to
the extent that any such representations and warranties expressly relate to an
earlier date) with the same force and effect as if made on the date hereof.


Section 4. Further Assurances. At any time and from time to time, upon
Collateral Agent’s request and at the sole expense of New Grantor, New Grantor
will promptly and duly execute and deliver to Collateral Agent any and all
further instruments and documents and take such further action as Collateral
Agent reasonably deems necessary or appropriate to effect the purposes of this
Agreement.


Section 5. Notice. All notices, requests, demands and other communications to
New Grantor provided for under the Security Agreement and any other Indenture
Document shall be addressed to New Grantor at the address specified on the
signature page of this Agreement, or at such other address as shall be
designated by New Grantor in a written notice to Collateral Agent and the
Secured Parties.


Section 6. Binding Nature of Agreement. All provisions of the Security Agreement
and the other Indenture Documents shall remain in full force and effect and be
unaffected hereby. This Agreement shall be binding upon New Grantor and shall
inure to the benefit of Collateral Agent and the Secured Parties, and their
respective successors and permitted assigns.


Section 7. Miscellaneous. This Agreement may be executed by facsimile signature,
that, when so executed and delivered, shall be deemed to be an original.


Section 8. Governing Law. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of New York, without regard to principles
of conflicts of laws.


[Remainder of page left intentionally blank]



EX-201-

--------------------------------------------------------------------------------



JURY TRIAL WAIVER. NEW GRANTOR HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, AMONG NEW GRANTOR, THE COMPANY, COLLATERAL AGENT AND THE SECURED
PARTIES, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement Joinder as of the date first written above.






Address:     ________________________
        
____________________________


____________________________    




Attention: _______________    


[NEW GRANTOR]


By:
Name:
Title:





















































EX-202-